Exhibit 10.4

Execution Version

SECTION I

FORM OF AGREEMENT

CONTRACT No. OCEANIC/FPSO/14/002/1

 

SUBJECT:    CONTRACT OF PROVISION OF OPERATIONAL AND MAINTENANCE SERVICES FOR
FPSO ARMADA PERDANA IN THE OYO FIELD DEVELOPMENT

The CONTRACT OF PROVISION OF OPERATIONAL AND MAINTENANCE SERVICES (the “O&M
CONTRACT”) is made and entered into on this     Day of                     2014,
but effective as of the 1st Day of January 2014, by and between the following
PARTIES designated as “COMPANY” and “CONTRACTOR”:

COMPANY: Oceanic Consultants Nigeria Limited, a corporation existing under the
laws of Nigeria and having its principal place of business at Plot 1649, Olosa
Street, Victoria Island, Lagos – Nigeria.

 

  1.1.1 CONTRACTOR: Bumi Armada (Singapore) Pte. Ltd. A corporation existing
under the laws of Singapore and having its principal place of business at 78,
Shenton Way, #26-02A Singapore 079120, Singapore.

WHEREAS, CONTRACTOR had entered into the NAE O&M CONTRACT (as defined in Section
II of the O&M CONTRACT) and the operational and maintenance services for the
FPSO had been supplied by CONTRACTOR to Nigeria Agip Exploration Limited during
the term of the NAE O&M CONTRACT, and now that COMPANY has chartered the FPSO,
CONTRACTOR desires to redirect the operational and maintenance services for the
FPSO to COMPANY, and COMPANY wishes to continue to contract for operational and
maintenance services for the FPSO in the OYO FIELD by entering into this O&M
CONTRACT directly with the CONTRACTOR on the terms and conditions as more
particularly described in the O&M CONTRACT; and

WHEREAS, CONTRACTOR represents it possesses all requisites necessary to perform
the obligations under the O&M CONTRACT diligently and in accordance with current
standards and practices of the industry and subject to the provisions of the O&M
CONTRACT.

NOW THEREFORE, in consideration of mutual covenants and agreements hereinafter
provided, it is hereby agreed as follows:

ART. 1 – WORDS AND EXPRESSIONS

In this Form of Agreement words and expressions have the same meanings as are
respectively assigned to them in Section II of the O&M CONTRACT.

ART. 2 – O&M CONTRACT DOCUMENT

The provisions contained in the O&M CONTRACT and in the documents identified
below, said documents being attached hereto and made a part hereof or
incorporated herein by reference for all purposes, shall be collectively known
as the O&M CONTRACT. The above-referenced O&M CONTRACT includes and shall be
construed in the following order of priority:



--------------------------------------------------------------------------------

Commercial Section

Section I Form of Agreement

Section II Conditions of O&M CONTRACT

Section III O&M CONTRACT Prices and Schedules for Variations

Appendix “1” – CONTRACTOR’s and COMPANY’s Parent Company Guarantee Forms

Appendix “2” – KEY PERFORMANCE INDICATOR (KPI) AND INCENTIVES

Technical Section

Section IV Scope of Work

Section V NOT USED

Section VI Basis of Design

No change, amendment or other modifications to or in any document or provision
forming part of the O&M CONTRACT shall be valid or effective unless produced in
writing and signed by duly authorized representatives of both COMPANY and
CONTRACTOR.

ART. 3 – COVENANTS

3.1 – CONTRACTOR

In consideration of the payment to be made by COMPANY to CONTRACTOR as
hereinafter mentioned, CONTRACTOR hereby covenants with COMPANY to perform and
complete the operational and maintenance services for the FPSO in conformity in
all respects with the provisions of the O&M CONTRACT.

3.2 – COMPANY

COMPANY hereby covenants to pay CONTRACTOR, in consideration of the performance
by CONTRACTOR of the operational and maintenance services for the FPSO, the
compensations at the time(s) and in the manner prescribed by the O&M CONTRACT.

ART. 4 – O&M CONTRACT VALUE

All O&M CONTRACT rates of compensation and any other price(s) agreed upon by the
PARTIES include any charges and provisions necessary for the total completion of
the operational and maintenance services for the FPSO covered by the O&M
CONTRACT in a workmanlike and expeditious manner and in accordance with the O&M
CONTRACT, shall be remunerative to, and shall cover all expenses and costs
borne, or to be borne, by CONTRACTOR together with all responsibilities that
CONTRACTOR has undertaken and any consequences deriving therefrom.

ART. 5 – ARTICLES WHICH SURVIVE TERMINATION

The provisions of the O&M CONTRACT provided in Clause 45 of Section II shall
remain in full force and effect after such termination.

ART. 6 – EFFECTIVE DATE OF O&M CONTRACT

The O&M CONTRACT is effective as of 1 January 2014.

 

Page 2 of 101



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the PARTIES have caused this O&M CONTRACT to be executed in
duplicate:

 

On behalf of COMPANY:

 

Printed Name:                                  
                                                
Title:                                    
                                                            
Witness:                                     
                                                     

 

 

Printed Name:                                  
                                                

On behalf of CONTRACTOR:

 

Printed Name:                                  
                                                
Title:                                    
                                                            
Witness:                                     
                                                     

 

 

Printed Name:                                        
                                         

 

Page 3 of 101



--------------------------------------------------------------------------------

O & M

CONTRACT

SECTION II

CONTRACT FOR PROVISION OF OPERATIONAL

AND MAINTENANCE SERVICES FOR

FPSO ARMADA PERDANA IN THE

OYO FIELD DEVELOPMENT

CONDITIONS OF O&M CONTRACT

 

Page 4 of 101



--------------------------------------------------------------------------------

I N D E X

 

1

   DEFINITIONS AND INTERPRETATION    7

2

   O&M CONTRACT    12

3

   ENTIRE AGREEMENT    13

4

   SCOPE OF THE O&M CONTRACT    13

5

   TERM OF O&M CONTRACT    16

6

   TERMINATION    17

7

   QUALITY ASSURANCE    18

8

   AREA OR OPERATIONS ACQUAINTANCE    18

9

   PARTY REPRESENTATIVES    19

10

   PERSONNEL FOR FPSO OPERATION    20

11

   OBLIGATIONS OF THE PARTIES    21

12

   INITIAL SURVEY AND INVENTORY    24

13

   DEFAULT BY CONTRACTOR    24

14

   ACTUAL CONSTRUCTIVE TOTAL LOSS    26

15

   GENERAL AND PARTICULAR AVERAGE    26

16

   SALVAGE    27

17

   NOT USED    27

18

   SAFETY, ACCIDENT PREVENTION AND HEALTH MEASURES    27

19

   ENVIRONMENTAL COMPLIANCE    28

20

   KEY PERFORMANCE INDICATOR (KPI) AND INCENTIVES    28

21

   INDEPENDENT CONTRACTOR    29

22

   REPRESENTATIONS AND WARRANTIES    29

23

   NO WAIVER    30

 

Page 5 of 101



--------------------------------------------------------------------------------

 

24

   SEVERABILITY OF PROVISIONS    30

25

   DEMURRAGE    30

26

   INSURANCE AND INDEMNITY    30

27

   COMPENSATION    33

28

   INVARIABILITY OF PRICES    34

29

   VARIATIONS    34

30

   INVOICING AND PAYMENT    37

31

   PARENT COMPANY GUARANTEE    39

32

   TAXES    40

33

   ASSIGNMENT    41

34

   SUB-CONTRACT BY CONTRACTOR    42

35

   COMPLIANCE WITH LAWS    42

36

   FORCE MAJEURE    42

37

   ARBITRATION    44

38

   APPLICABLE LAW    44

39

   CONFIDENTIALITY    45

40

   NOTICES    46

41

   REGISTRATION    47

42

   CUSTOMS FORMALITIES AND DUTIES    47

43

   LOCAL CONTENT    48

44

   ANTI-CORRUPTION    48

45

   SURVIVAL    51

46

   PATENT INDEMNIFICATION    51

47

   OVERALL LIABILITY    52

48

   PUBLICITY    52

 

Page 6 of 101



--------------------------------------------------------------------------------

 

2 DEFINITIONS AND INTERPRETATION

For the purposes of the O&M CONTRACT, and unless otherwise stated in the text,
certain words and expressions used in the O&M CONTRACT shall have the following
meanings, it being understood that reference to the singular includes reference
to the plural and vice-versa.

 

2.1 Definitions

 

  2.1.1 “AFFILIATE” shall mean, in relation to a PARTY, any entity that controls
that PARTY, is controlled by that PARTY or is controlled by another entity that
also controls or is controlled by that PARTY, and “control” and “controlled”
mean (a) the ownership, directly or indirectly, of fifty percent (50%) or more
of the voting rights in an entity or (b) the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
an entity, whether through ownership of voting securities, by contract or
otherwise.

 

  2.1.2 “APPLICABLE ANTI-CORRUPTION LAWS” means, collectively, (a) the United
States Foreign Corrupt Practices Act of 1977, as amended, (b) the U.K. Bribery
Act of 2010, as amended, (c) the principles set out in the Organization for
Economic Cooperation and Development Convention Combating Bribery of Foreign
Public Officials in International Business Transactions, (d) the principles set
out in the United Nations Convention against Corruption, (e) the anti-corruption
or anti-bribery laws applicable to the AREA OF OPERATIONS, and (f) all other
anti-corruption and/or anti-bribery laws, regulations and requirements of any
jurisdiction applicable to the PARTIES or their respective AFFILIATES whether by
virtue of either PARTY’s jurisdiction of incorporation or by virtue of availing
itself of the jurisdiction in which the obligations under this O&M CONTRACT are
to be performed.

 

  2.1.3 “AREA OF OPERATIONS” shall mean the OYO FIELD or any other areas
offshore Nigeria as may be mutually agreed between the CONTRACTOR and COMPANY
and subject to the applicable consents.

 

  2.1.4 “ASSIGNEE” shall mean any entity, person or THIRD PARTY to whom the O&M
CONTRACT may be assigned in the manner and to the extent permitted under the
terms hereof.

 

  2.1.5 “BUSINESS DAY” shall mean a day (other than a Saturday or Sunday) on
which banks in Nigeria and New York are open for business.

 

Page 7 of 101



--------------------------------------------------------------------------------

 

  2.1.6 “CHARTERPARTY” shall mean the Bareboat Charterparty for the FPSO entered
into on the same date between OWNER and COMPANY for the FPSO.

 

  2.1.7 “CLASSIFICATION AUTHORITY” shall mean the American Bureau of Shipping
(ABS), or such other member of the International Association of Classification
Societies as may be mutually agreed by OWNER and COMPANY.

 

  2.1.8 “COMPANY” shall have the respective meanings ascribed to them in Section
I Form of Agreement.

 

  2.1.9 “COMPANY GROUP” shall mean the COMPANY, each CO-VENTURER, their
respective AFFILIATES, the invitees and contractors (other than members of the
CONTRACTOR GROUP) of any of the foregoing and their sub-contractors (of any
tier) and the directors, employees, representatives, invitees and agents of any
entity mentioned above, excluding all members of CONTRACTOR GROUP (including
CONTRACTOR).

 

  2.1.10 “COMPANY GROUP EQUIPMENT” shall mean any equipment or property owned or
hired by COMPANY GROUP including (but not limited to) any support vessels,
escort tugs and/or offtake tankers, but excluding the FPSO and any CONTRACTOR
GROUP EQUIPMENT.

 

  2.1.11 “COMPANY GROUP PERSONNEL” shall mean the officers, directors,
employees, agents or invitees (as the case may be) of the COMPANY GROUP.

 

  2.1.12 “COMPANY’S REPRESENTATIVE” shall mean the person or persons notified to
CONTRACTOR and authorised to act on COMPANY’s behalf in matters relating to the
O&M CONTRACT as specified in Clause 9.2.

 

  2.1.13 “COMPENSATION” shall mean any or all of the amounts (as the context so
admits) payable to or for the account of CONTRACTOR for the satisfactory and
proper performance by CONTRACTOR of its obligations in accordance with the
provisions of the O&M CONTRACT.

 

  2.1.14 “COMPULSORY ACQUISITION” means requisition for title or other
compulsory acquisition, requisition, appropriation, expropriation, deprivation,
forfeiture or confiscation for any reason of the FPSO by any government or other
competent authority, whether de jure or de facto.

 

Page 8 of 101



--------------------------------------------------------------------------------

 

  2.1.15 “CONTRACTOR” shall mean Bumi Armada (Singapore) Pte. Ltd. of 78,
Shenton Way, #26-02A, Singapore 079120.

 

  2.1.16 “CONTRACTOR GROUP” shall mean the CONTRACTOR, its AFFILIATES, OWNER,
sub-contractors of any tier, the directors, employees, representatives, invitees
and agents of any entity mentioned above, excluding all members of the COMPANY
GROUP (including COMPANY).

 

  2.1.17 “CONTRACTOR GROUP EQUIPMENT” shall mean any equipment or property owned
or hired by CONTRACTOR GROUP including (but not limited to) the FPSO, but
excluding COMPANY GROUP EQUIPMENT and any support vessels, escort tugs and/or
offtaking tankers.

 

  2.1.18 “CONTRACTOR GROUP PERSONNEL” shall mean the officers, directors,
employees, agents or invitees (as the case may be) of the CONTRACTOR GROUP but
excluding COMPANY GROUP.

 

  2.1.19 “CONTRACTOR’S REPRESENTATIVE” shall mean the person or persons notified
to COMPANY and authorised to act on CONTRACTOR behalf in matters relating to the
O&M CONTRACT all as specified in accordance with Clause 9.1.

 

  2.1.20 “CO-VENTURER” shall mean any co-venturers of the COMPANY, CAMAC Energy,
Inc., and any of their respective affiliates having an interest in the
operations for which the activities described in this O&M CONTRACT are being
performed and/or their respective permitted assignees and successors-in-
interest.

 

  2.1.21 “DAILY COMPENSATION FEE” shall have the meaning as provided under the
CHARTERPARTY.

 

  2.1.22 “DATE OF ACCEPTANCE” shall mean the date on which COMPANY is notified
of the completion of the REFURBISHMENT WORK in accordance with Clause 5.2.2 of
Section II of the CHARTERPARTY

 

  2.1.23 “DATE OF REDELIVERY” shall have the meaning ascribed to it in Clause 18
of Section II of the CHARTERPARTY

 

  2.1.24 “EFFECTIVE DATE” shall mean 1 January 2014.

 

  2.1.25 “EXECUTION DATE” shall mean the date on which this O&M CONTRACT is
executed.

 

Page 9 of 101



--------------------------------------------------------------------------------

 

  2.1.26 “FORCE MAJEURE” shall have the meaning ascribed to it in Clause 36.

 

  2.1.27 “FPSO” shall mean the ARMADA PERDANA, registered under the flag of
Panama with the IMO number 8302131, a floating, production, storage, and
offloading vessel (including all of her systems (including mooring system),
equipment, tackle and apparel) but excluding any COMPANY GROUP EQUIPMENT.

 

  2.1.28 “GROUP” means COMPANY GROUP and/or CONTRACTOR GROUP, as applicable.

 

  2.1.29 “INITIAL PERIOD” shall mean the established period in accordance with
Clause 5.1, commencing on the EFFECTIVE DATE.

 

  2.1.30 “KEY CREW MEMBER” shall mean the personnel employed in the key crew
positions identified by CONTRACTOR pursuant to Clause 10.1.1 hereof, as notified
by CONTRACTOR to COMPANY from time to time in accordance with the terms of
Clause 10.1.2.

 

  2.1.31 “NAE O&M CONTRACT” shall mean a contract for provision of operational
and maintenance services entered into by CONTRACTOR and Nigerian Agip
Exploration Limited on 15th April 2008 as later novated, supplemented and
amended and expired on 31 December 2013.

 

  2.1.32 “O&M CONTRACT” shall mean the documents scheduled in Clause 2 hereof
and any amendment(s) to such documents issued subsequent thereto.

 

  2.1.33 “OWNER” shall mean Armada Oyo Ltd, the registered owner of the FPSO.

 

  2.1.34 “OYO FIELD” shall mean the OML 120 Oyo Field located offshore Nigeria
as more specifically defined in Section VI – Basis of Design of the
CHARTERPARTY.

 

  2.1.35 “PARTY” shall mean either COMPANY or CONTRACTOR and the plural of same
means both of them.

 

  2.1.36 “PERMITTED DELAY” shall mean any delay attributable to COMPANY GROUP,
including delay to the extent caused by:

 

  (a) any act or omission of any member of COMPANY GROUP; or

 

Page 10 of 101



--------------------------------------------------------------------------------

 

  (b) non-availability of or delays in providing hydrocarbon or any COMPANY
facilities or services as and when required, or delays by the COMPANY GROUP in
complying with Section IV - Scope of Work - Part 2.4, or resulting from other
activities of the COMPANY GROUP at the AREA OF OPERATIONS, or COMPANY delay in
allowing access to the AREA OF OPERATIONS.

  2.1.37 “PERMITTED SUB-CHARTERER” shall mean any entity or person to whom the
FPSO may be sub-chartered in the manner and to the extent permitted under the
terms of the CHARTERPARTY.

 

  2.1.38 “PROHIBITED PERSON” shall mean (i) any public official (including any
person holding a legislative, administrative or judicial office), (ii) any
person employed by or acting on behalf of a public agency, a public enterprise
or a public international organization, (iii) any officer or employee of a
government, department, sub-division, agency or an entity controlled by a
government (including any state-owned, state-controlled or state-operated
company), or any person acting in an official capacity on behalf of any such
department, agency or entity, (iv) any political party, (v) any official of a
political party, (vi) any candidate for political office or (vii) any officer or
employee of a public international organization.

 

  2.1.39 “PURCHASE OPTION” shall have the meaning as provided under the
CHARTERPARTY.

 

  2.1.40 “REFURBISHMENT WORK” means the refurbishment work to be undertaken by
the OWNER during the STANDBY PERIOD as set out in Appendix 1 to Section IV Scope
of Work of the CHARTERPARTY.

 

  2.1.41 “SHUTDOWN” means any period in which the hydrocarbon production of the
FPSO is zero.

 

  2.1.42 “STANDBY FEE” shall have the meaning as provided under the
CHARTERPARTY.

 

  2.1.43 “STANDBY PERIOD” shall have the meaning as provided under the
CHARTERPARTY.

 

  2.1.44 “SUB-CONTRACT” shall mean any contract entered into between CONTRACTOR
and any THIRD PARTY in the manner and to the extent permitted under the terms of
the O&M CONTRACT whereunder CONTRACTOR sub-contracts the performance of any part
of the O&M CONTRACT and “to sub-contract” shall be construed accordingly.

 

Page 11 of 101



--------------------------------------------------------------------------------

 

  2.1.45 “THIRD PARTY” shall mean any entity or person not within the COMPANY
GROUP or CONTRACTOR GROUP and “THIRD PARTIES” shall mean all of such entities
and persons.

 

  2.1.46 “VARIATION ORDER” shall have the meaning ascribed to it in Clause 29.2.

 

2.2 Interpretation

 

  2.2.1 The O&M CONTRACT constitutes the entire agreement between the PARTIES
with respect to the subject matter hereof and shall supersede and cancel all
prior agreements or understandings, whether oral or written.

 

  2.2.2 The headings of all sections of the O&M CONTRACT are inserted for
convenience of reference only and shall not affect the construction or
interpretation of the O&M CONTRACT.

 

  2.2.3 Any provision herein which in any way may contravene the applicable laws
or regulations of any jurisdiction to which the O&M CONTRACT is subject shall be
deemed, to the extent of such contravention, excluded and of no force or effect
and shall not affect any other provisions of the O&M CONTRACT.

 

  2.2.4 The O&M CONTRACT shall also be for the benefit of and binding upon
COMPANY’s and CONTRACTOR’s respective successors and ASSIGNEES.

 

  2.2.5 Unless specifically stated otherwise, all references to days and/or
months shall mean calendar days and/or months, respectively, according to the
Gregorian calendar.

 

3 O&M CONTRACT

The provisions contained in the O&M CONTRACT and in the documents identified
below, said documents being attached hereto and made a part hereof or
incorporated herein by reference for all purposes, shall be collectively known
as the O&M CONTRACT.

The above-referenced O&M CONTRACT includes and shall be construed in the
following order of priority:

 

Page 12 of 101



--------------------------------------------------------------------------------

 

3.1 Commercial Section

 

Section I Form of Agreement

Section II Conditions of O&M CONTRACT

Section III O&M CONTRACT Prices and Schedules for Variations

Appendix “1” – CONTRACTOR’S and COMPANY’S Parent Company Guarantee Forms

Appendix “2” – KEY PERFORMANCE INDICATOR (KPI) AND INCENTIVES

 

3.2 Technical Section

Section IV Scope of Work

Section V NOT USED

Section VI Basis of Design

No change, amendment or other modifications to or in any document or provision
forming part of the O&M CONTRACT shall be valid or effective unless produced in
writing and signed by duly authorised representatives of both COMPANY and
CONTRACTOR.

 

4 ENTIRE AGREEMENT

The documents referred to in Clause 2, when executed by CONTRACTOR and COMPANY,
constitute the entire agreement between CONTRACTOR and COMPANY concerning the
subject matter covered thereby; and neither any contrary or additional
conditions specified by either PARTY nor any subsequent amendment or supplement
shall have any effect unless reduced to writing and executed by duly authorised
representatives of both PARTIES.

 

5 SCOPE OF THE O&M CONTRACT

 

5.1 Operations and logistics

 

  5.1.1 From the EFFECTIVE DATE, CONTRACTOR shall be charged with full
responsibility to safely operate the FPSO for COMPANY and, in accordance with
the terms and conditions hereof, perform all services in connection with such
safe operations, including but not limited to, receiving and processing crude
oil, storage of processed oil on board the FPSO, water injection, compression of
gas for gas reinjection, transfer of processed oil from the FPSO to offtake
tankers, and the performance and supervision of the positioning, ballasting,
mooring, and movement of the FPSO.

 

Page 13 of 101



--------------------------------------------------------------------------------

  5.1.2 The operation and management of the flowline, umbilical and subsea
production system (i.e. operation of the subsea production control system at
COMPANY’s control panel) will be undertaken under procedures approved by the
COMPANY and instructions from the COMPANY where applicable or required, and
COMPANY will be responsible for the maintenance of that system.

 

  5.1.3 CONTRACTOR shall also have charge of the supply and management of the
on-shore logistic system for transport of the crew to COMPANY’s designated
heliport.

 

  5.1.4 CONTRACTOR is fully responsible to maintain the FPSO in good status, in
compliance with the CLASSIFICATION AUTHORITY’s requirements for its class
notation and to perform all the maintenance and repair work necessary to achieve
the above standards, as specified.

 

5.2 Maintenance

 

  5.2.1 From the EFFECTIVE DATE, CONTRACTOR shall be charged with full
responsibility for maintenance and repair of the FPSO throughout the term of the
O&M CONTRACT and shall at all times maintain and preserve the FPSO in good
condition, working order and repair, ordinary wear and tear excepted, so that
the FPSO shall be, insofar as due diligence can make it so, tight, staunch,
strong and well and sufficiently tackled, apparelled, furnished, equipped and in
every respect seaworthy and so that the FPSO, insofar as due diligence can make
it so, is in good operating condition according to the provisions of the O&M
CONTRACT. CONTRACTOR shall maintain the FPSO including its associated processing
equipment so as to entitle it to the classification and rating of the appointed
CLASSIFICATION AUTHORITY, submitting the FPSO to all required periodical surveys
during each year of the term of the O&M CONTRACT. CONTRACTOR shall annually
furnish to COMPANY reproduced copies of all annual certificates required and
issued by the CLASSIFICATION AUTHORITY dated within the previous 30 (thirty)
days, evidencing the maintenance of such classification.

 

  5.2.2 Each month CONTRACTOR shall send COMPANY a report on the maintenance
activities performed on FPSO. COMPANY shall be entitled to verify the contents
of the report.

 

Page 14 of 101



--------------------------------------------------------------------------------

 

  5.2.3 Subject to sub-clauses (a) to (d) below CONTRACTOR shall perform all
maintenance and repairs without causing the production train(s) aboard the FPSO
to be shut down:

 

  (a) CONTRACTOR shall be credited with a period of 240 (two hundred and forty)
total hours at the beginning of each year (but not to exceed this total at any
one time), hereinafter called the “Maintenance Allowance”, to perform
maintenance and/or repairs where the production train may be shut down and
during which period the compensation called for under Clause 27 shall continue
to be paid to CONTRACTOR. CONTRACTOR shall coordinate and liaise with COMPANY to
minimize disruption to production in respect of such maintenance.

 

  (b) Any SHUTDOWN period of less than one hour is not to be counted in the
“Maintenance Allowance”, up to a maximum of 24 (twenty four) hours per year.

 

  (c) After such “Maintenance Allowance” has been used and a SHUTDOWN occurs,
other than one not to be accounted for under sub-clause (b) above, then in lieu
of actual damages suffered by COMPANY because of such SHUTDOWN, the KPI-based
compensation payable to CONTRACTOR pursuant to Clause 20 shall be reduced in
accordance with the provisions of Appendix 2 to Section III - O&M CONTRACT
Prices and Schedules for Variations.

 

  (d) CONTRACTOR shall have the right to perform or have performed any repairs
and/or maintenance while the FPSO is not receiving oil on orders from COMPANY,
as long as such repairs and/or maintenance do not interfere with the operations
of the FPSO in accordance with the terms and provisions of the O&M CONTRACT and
such time shall not be charged against the “Maintenance Allowance’’.

 

  5.2.4 CONTRACTOR agrees to use all reasonable dispatch in order to complete
necessary maintenance in the event the FPSO is required to SHUTDOWN from service
and further agrees not to delay the FPSO’s return to service because the unused
‘Maintenance Allowance’ exceeds the time required to perform such maintenance.
The maintenance program shall be optimized by ensuring the safety minimum
requirements provided in the specifications.

 

Page 15 of 101



--------------------------------------------------------------------------------

 

  5.2.5 Subject to CONTRACTOR’s obligations under Clause 26, CONTRACTOR shall
not be responsible for any repair or replacement of
risers/flowline(s)/umbilical(s), due to default in CONTRACTOR’s operation
occurring after the completion of the commissioning tests and the acceptance by
CONTRACTOR. COMPANY shall bear the costs of repair or replacement in any other
event not caused by the CONTRACTOR.

 

5.3 Drydocking

 

  5.3.1 CONTRACTOR declares that the FPSO shall not be subject to any dry-
docking during the first five (5) years from EFFECTIVE DATE. Any time lost, and
all costs and expenses incurred, in connection with any dry-docking, shall be
borne in accordance with the terms and provisions of the CHARTERPARTY.

 

  5.3.2 Subject to discretion of the CLASSIFICATION AUTHORITY, no dry-docking of
the FPSO shall be undertaken by CONTRACTOR (or the OWNER) provided the FPSO
remains in its current location in the OYO FIELD during the 6th and 7th years of
the INITIAL PERIOD. Any dry-docking (if so required by the CLASSIFICATION
AUTHORITY) shall be notified to COMPANY as early as possible, but in no event
later than the date that is 180 days before the end of the 5th year of the
INITIAL PERIOD, and CONTRACTOR (or the OWNER) shall consult COMPANY for the
planning of such dry-docking. If CONTRACTOR fails to so notify COMPANY of any
dry-docking required by the CLASSIFICATION AUTHORITY, then such dry-docking
shall not be permitted during the INITIAL PERIOD.

 

6 TERM OF O&M CONTRACT

 

6.1 Subject to the other provisions hereof, the O&M CONTRACT shall have an
INITIAL PERIOD of seven (7) years from the EFFECTIVE DATE, provided that COMPANY
shall have the right to extend such INITIAL PERIOD for 2 (two) additional
periods of 12 (twelve) months each, under the terms and conditions as set forth
herein, by giving 6 (six) months written notice to CONTRACTOR before the
expiration of the INITIAL PERIOD plus any notified extension. After COMPANY has
given a notice of extension, COMPANY shall have the right to terminate any such
additional period at any time by giving 6 (six) months prior written notice in
accordance with Clause 6.2.1. It will be a condition precedent to any right to
extend this O&M CONTRACT under the provisions of this Clause 5 that COMPANY
extends the CHARTERPARTY for an identical period and on compatible terms and
conditions. No additional formal document to embody COMPANY’s option as
aforesaid is required.

 

Page 16 of 101



--------------------------------------------------------------------------------

 

6.2 On expiration of the INITIAL PERIOD or additional period(s) (as applicable),
the O&M CONTRACT shall come to an end unless COMPANY and CONTRACTOR agree to
extend the duration of the O&M CONTRACT beyond such period. In such event and
subject to the provisions of Clause 5.3, the PARTIES shall meet to define the
new rates in respect of said extension, on the basis of the principles set out
in the O&M CONTRACT. Those terms and conditions shall not be less favorable than
those available elsewhere and shall be agreed before the end of the then current
O&M CONTRACT period (failing which the O&M CONTRACT will come to an end).

 

6.3 It will be a condition to any extension of this O&M CONTRACT under the
provisions of this Clause 5 that COMPANY extends the CHARTERPARTY for an
identical period and on compatible terms and conditions.

 

7 TERMINATION

 

7.1 Termination Procedure

 

     Termination of this O&M CONTRACT shall become effective as of the date and
in the manner specified in a notice of termination validly issued in accordance
with the terms and conditions of this O&M CONTRACT and shall be without
prejudice to any claim which either PARTY may have against the other PARTY.

 

7.2 Early Termination

 

  7.2.1 Subject to the terms of this Clause 6.2, the COMPANY may, at its sole
discretion, terminate the O&M CONTRACT for any reason and at any time by giving
written notice thereof to CONTRACTOR.

 

  7.2.2 On receipt of such notice CONTRACTOR shall, unless otherwise directed by
the notice of termination, immediately discontinue the O&M CONTRACT and/or the
placing of orders in connection with the performance of the O&M CONTRACT and
shall, if so requested, use reasonable endeavours to cancel all existing
commitments upon terms satisfactory to COMPANY and shall thereafter perform only
such portion(s) of the O&M CONTRACT as may be necessary to preserve and protect
the part of the O&M CONTRACT being performed after receipt of the notice and to
protect all CONTRACTOR’s or COMPANY’s goods located on the FPSO or in transit
thereto.

 

Page 17 of 101



--------------------------------------------------------------------------------

  7.2.3 If the O&M CONTRACT is terminated by COMPANY pursuant to Clause 5.1 or
6.2.1 above or by CONTRACTOR pursuant to Clause 6.2.6 below, CONTRACTOR shall be
entitled to the reimbursement of costs of that portion of the O&M CONTRACT
performed to the satisfaction of COMPANY up to the date of termination,
evaluated at the rates provided for in Clause 27.3.

 

  7.2.4 In the event the CHARTERPARTY is terminated early pursuant to Clause 7.1
or 9.2 of Section II of the CHARTERPARTY, this O&M CONTRACT shall be
automatically terminated at the same date as the CHARTERPARTY, unless otherwise
agreed, and Clause 6.2.3 of this O&M CONTRACT shall apply.

 

  7.2.5 In the event that COMPANY elects to purchase the FPSO in accordance with
the PURCHASE OPTION then unless otherwise agreed, COMPANY may elect to terminate
this O&M CONTRACT upon completion of the sale and purchase of the FPSO under the
PURCHASE OPTION with no further obligation of payment to CONTRACTOR from the
date of such completion.

 

  7.2.6 CONTRACTOR may by giving written notice to COMPANY terminate this O&M
CONTRACT early if COMPANY becomes insolvent, enters voluntary or involuntary
bankruptcy, winding up or receivership proceedings (other than a voluntary
winding up for the purposes of amalgamation or reconstruction) or takes an
assignment for the benefit of its creditors,

 

8 QUALITY ASSURANCE

 

8.1 Quality Requirements

 

     The O&M CONTRACT shall be carried out under “Quality Assurance” conditions
and in accordance with COMPANY’s “Quality and Execution Requirements” The
Quality Assurance Documentation (i.e. Quality Plan, Management and Operating
Procedures etc.) shall be submitted to COMPANY for approval.

 

9 AREA OR OPERATIONS ACQUAINTANCE

 

9.1 Acquaintance of AREA OF OPERATIONS

 

     CONTRACTOR declares and represents that it is generally acquainted in all
respects with the political, fiscal and logistics situation, climatic and
environmental conditions existing in the AREA OF OPERATIONS and that it has
evaluated all typical costs and risks connected therewith.

 

Page 18 of 101



--------------------------------------------------------------------------------

 

9.2 Specific Site Acquaintance

 

     The CONTRACTOR is entitled to rely upon site information as stated and
referenced in Section VI Basis of Design of the CHARTERPARTY and in accordance
with Clause 29 “Variations”. Site information to be relied upon includes but is
not limited to geographic, geotechnical, metocean, bathymetry, and well stream
fluid characteristics.

 

9.3 Latent conditions

In the event of discovery of one or more latent conditions, the CONTRACTOR will
evaluate impact on the Scope of Work and design and notify COMPANY in accordance
with Clause 29.

 

10 PARTY REPRESENTATIVES

 

10.1 CONTRACTOR’S REPRESENTATIVE(S)

 

     CONTRACTOR shall nominate and communicate in writing to COMPANY the person
or persons who will have supervisory authority for the O&M CONTRACT and with
whom COMPANY’s REPRESENTATIVE(S) may coordinate the performance thereof.

 

10.2 COMPANY’S REPRESENTATIVE(S)

 

  10.2.1 COMPANY will nominate and communicate in writing to CONTRACTOR one or
more REPRESENTATIVE(s) in the AREA OF OPERATIONS to whom CONTRACTOR’s
REPRESENTATIVE(s) may deliver reports and other confidential information
developed from the O&M CONTRACT. COMPANY’s REPRESENTATIVE(s) will consult with
CONTRACTOR’s REPRESENTATIVE(s) in the planning and coordination of the O&M
CONTRACT, and all instructions given by COMPANY’S REPRESENTATIVE(s) shall be
deemed those of COMPANY and shall be complied with.

 

  10.2.2 COMPANY will also appoint a permanent on board REPRESENTATIVE, whose
main tasks are:

 

  (a) to witness and certify the delivery of the oil to the off take tanker,
both in terms of quantity and quality; and

 

  (b) to ascertain that all the COMPANY requirements, as stated in the O&M
CONTRACT and agreed by the PARTIES, are correctly executed.

 

Page 19 of 101



--------------------------------------------------------------------------------

 

11 PERSONNEL FOR FPSO OPERATION

 

11.1 CONTRACTOR’S Personnel

 

  11.1.1 CONTRACTOR shall provide at its sole cost and expense the personnel
suitable for the management and operation of the FPSO, as listed in the form
enclosed in Section IV - Scope of Work, in which the minimum key crew positions
and the operating crew numbers are defined.

 

  11.1.2 CONTRACTOR shall obtain COMPANY’s written approval for any changes to
CONTRACTOR’s list of KEY CREW MEMBERS (and to the corresponding list of key crew
positions and/or associated operating crew numbers) provided pursuant to Clause
10.1.1 above as soon as practically possible.

 

  11.1.3 CONTRACTOR represents and warrants that CONTRACTOR’s personnel will be
adequate to properly operate and maintain the FPSO and that all such personnel
will be fully fit, suitably skilled and experienced to properly perform the
tasks assigned to them in a timely and efficient manner.

 

  11.1.4 If at any time CONTRACTOR is in breach of Clause 10.1.1 or 10.1.2 in
respect of CONTRACTOR’s KEY CREW MEMBERS and this breach materially affects the
operations of the FPSO, COMPANY reserves the right to send a notice to
CONTRACTOR requiring CONTRACTOR to rectify said breach within 14 (fourteen)
days, it being understood that CONTRACTOR will use best endeavour to rectify the
breach sooner.

 

  11.1.5 If the minimum operating crew requirements are not met and this
materially affects the operations of the FPSO, COMPANY shall notify CONTRACTOR
in writing to remedy the default. It being understood that CONTRACTOR will use
best endeavour to rectify the breach sooner.

 

11.2 Standard of language

 

       All CONTRACTOR’S key personnel shall be fluent, able to speak, read and
write competently the English language.

 

11.3 Additional personnel and overtime

 

  11.3.1 Any overtime worked by the personnel - whether they be shift workers or
otherwise - during the performance of the O&M CONTRACT shall be at no extra
charge to COMPANY.

 

  11.3.2 Additionally, CONTRACTOR shall employ such additional personnel and
labour as may be required on the FPSO and offshore to carry out the O&M CONTRACT
in an efficient and safe manner.

 

Page 20 of 101



--------------------------------------------------------------------------------

 

  11.3.3 The compensation for the additional personnel requested by COMPANY and
provided by CONTRACTOR to perform occasional operations which operations are not
contemplated by normal offshore oilfield practice or by the O&M CONTRACT shall
be in accordance with Section III - O&M CONTRACT Prices and Schedules for
Variations, Clause 2.2.

 

11.4 Replacement of personnel

 

     COMPANY shall have the right at any time to object to and to require
CONTRACTOR in writing to remove forthwith at CONTRACTOR’s own cost and expense
any member of CONTRACTOR’S personnel who, in the reasonable opinion of COMPANY,
is incompetent or negligent in the performance of his duties or guilty of
misconduct or otherwise considered by COMPANY to be unsuitable. Any person so
removed shall promptly be replaced by CONTRACTOR at its own cost and expense
with a suitably skilled and competent substitute.

 

11.5 Personnel contributions

 

     Subject to Clause 11.2.10, CONTRACTOR shall arrange and meet the cost of
all expenses associated with personnel provided by CONTRACTOR under the O&M
CONTRACT, including but without limitation, all wages, salaries, overtime,
taxes, benefits, allowances, social security contributions, and (save as may be
otherwise expressly provided herein) the cost of passports, accommodation,
subsistence, travelling (including travels for crew rotation), and insurance and
medical treatment.

 

11.6 CONTRACTOR shall indemnify COMPANY for any payments whatsoever that COMPANY
is required to pay in respect of CONTRACTOR’s personnel under any provision of
any applicable laws and regulations.

 

12 OBLIGATIONS OF THE PARTIES

 

12.1 CONTRACTOR’s obligations

 

     CONTRACTOR shall perform the following operations and activities in
accordance with the O&M CONTRACT:

 

  12.1.1 CONTRACTOR shall safely manage and operate the FPSO in accordance with
the terms of the O&M CONTRACT.

 

Page 21 of 101



--------------------------------------------------------------------------------

 

  12.1.2 Save for those permits, authorizations and waivers to be obtained by
COMPANY under Clause 11.2.1, CONTRACTOR shall have sole responsibility for
obtaining and maintaining all licenses, permits, approvals, and authorizations
(including but not limited to safety, radio, loadline certificates) necessary or
required under the Nigerian laws and regulations for CONTRACTOR’s performance
under the O&M CONTRACT (including the performance by CONTRACTOR’s
sub-contractors, suppliers, employees, officers and crew, agents or AFFILIATES).

 

  12.1.3 CONTRACTOR shall exercise due diligence to maintain the FPSO in an
efficient and good operating condition for the INITIAL PERIOD and any
extensions.

 

  12.1.4 CONTRACTOR shall exercise due diligence to provide competent personnel
and maintain the complement of officer(s) and crew as stated in Section IV -
Scope of Work. Optional additional personnel shall if required by COMPANY be
compensated in accordance with Section III - O&M CONTRACT Prices and Schedules
for Variations.

 

  12.1.5 CONTRACTOR shall maintain an inventory of spare and replacement parts
and equipment. CONTRACTOR will furnish replacements for those items used from
its inventory for day to day operation and for normal maintenance activities.

 

  12.1.6 CONTRACTOR shall use reasonable skill and care in conducting the
offloading of cargo from the FPSO to offtake tankers in accordance with
operating procedures to be established by CONTRACTOR, and incorporated into a
formal set of “Terminal Regulations” to be adopted by CONTRACTOR and COMPANY’s
offtake tankers and generally applied to all users of the terminal.

 

  12.1.7 CONTRACTOR shall provide all bunker oil, grease, lubricants, fresh
water related to operation and maintenance of the FPSO. CONTRACTOR shall provide
fuel and chemicals on a reimbursable basis in accordance with Section III - O&M
CONTRACT Prices and Schedules for Variations.

 

  12.1.8 CONTRACTOR shall be responsible to furnish to COMPANY at the scheduled
date all documents and drawings it may have in its possession regarding the FPSO
(in respect of the Nigerian laws and regulations) necessary for COMPANY to
obtain the authorizations and permits for the operations at the AREA OF
OPERATIONS as stated in Clause 11.2.1 hereof.

 

Page 22 of 101



--------------------------------------------------------------------------------

 

  12.1.9 CONTRACTOR shall accommodate on board and supply COMPANY’s personnel
with all the pertinent services, including meals, office furniture,
communication devices. CONTRACTOR shall also accommodate on board, at COMPANY’s
request, additional personnel as visitors, in number compatible with the
allowable FPSO manning capability. The relevant expenses will be reimbursed by
COMPANY according to Clause 27.3.

 

  12.1.10 During the STANDBY PERIOD and subject to PERMITTED DELAY (additional
time required and costs incurred during period of PERMITTED DELAY shall be for
COMPANY account), CONTRACTOR shall assist OWNER to perform the REFURBISHMENT
WORK as set out in Appendix 1 to Section IV Scope of Work of the CHARTERPARTY;
provided always that any time when hydrocarbon production is maintained during
the STANDBY PERIOD, such time shall not be deemed to be PERMITTED DELAY.

 

12.2 COMPANY’S obligations

 

     COMPANY shall perform, arrange and meet the costs of the following
operations and activities:

 

  12.2.1 COMPANY shall furnish, at its expense, any and all authorizations and
permits required for the installation of the FPSO, and for the FPSO to operate
in the AREA OF OPERATIONS, except for authorizations and/or periodic testing
relevant to FPSO, as detailed in Section IV - Scope of Work.

 

  12.2.2 COMPANY GROUP PERSONNEL shall have free access to FPSO in the “AREA OF
OPERATIONS”.

 

  12.2.3 COMPANY shall provide all security necessary for the safety of the FPSO
and CONTRACTOR GROUP PERSONNEL on the FPSO. From time to time the PARTIES will
discuss the security arrangements necessary to ensure FPSO and personnel safety.

 

  12.2.4 COMPANY shall provide crude oil from the wells and as available, the
associated gas, at the FPSO riser flange connection.

 

  12.2.5 COMPANY shall provide the subsea production system control panel in
accordance with Section IV - Scope of Work.

 

  12.2.6 COMPANY shall provide on a regular basis the offtake tanker adequate to
the export quantities. COMPANY shall plan the offloading sequence for the next 3
(three) months and it shall advise the CONTRACTOR of the projected date of
arrival of any tanker at least 1 (one) week in advance. COMPANY will be fully
responsible for any production shutdown (complete or partial) due to the filling
of storage capacities consequent to non-arrival of the offtake tanker.

 

Page 23 of 101



--------------------------------------------------------------------------------

  12.2.7 The COMPANY will provide the facilities, services, activities and
hydrocarbon required of the COMPANY GROUP under this O&M CONTRACT in accordance
with Section IV - Scope of Work - Part 2.4. CONTRACTOR shall co-operate with
OWNER in order not to delay or impede the performance of the REFURBISHMENT WORK.
The COMPANY will co-ordinate its other activities in the AREA OF OPERATIONS and
will keep the CONTRACTOR sufficiently informed in respect of it so as to
facilitate the performance of the CONTRACTOR’s obligations.

 

  12.2.8 The COMPANY shall obtain and maintain at its expense any and all
consents, authorizations, approvals, licensing and permits required by it under
this O&M CONTRACT.

 

  12.2.9 COMPANY shall provide support vessel(s) and escort tug(s) required for
CONTRACTOR’s performance under this O&M CONTRACT.

 

  12.2.10 COMPANY shall provide helicopter transport between the FPSO and
COMPANY’s designated heliport for CONTRACTOR GROUP PERSONNEL on the FPSO.

 

13 INITIAL SURVEY AND INVENTORY

An initial survey and a complete inventory of fuel and lubricants onboard shall
be deemed taken by the daily report signed off by COMPANY’S REPRESENTATIVE and
CONTRACTOR’S REPRESENTATIVE on the EFFECTIVE DATE and another similar survey and
inventory will be taken on the DATE OF REDELIVERY. COMPANY’s participation in
and confirmation of the inventory shall not relieve CONTRACTOR of its obligation
to maintain such levels of inventory in accordance with Clause 11.1.7 as in its
sole judgment are required to meet its obligations for its continuous
performance of its obligations under this O&M CONTRACT.

 

14 DEFAULT BY CONTRACTOR

 

14.1 Right of termination by COMPANY

In the event:

 

Page 24 of 101



--------------------------------------------------------------------------------

 

 

  14.1.1 the CONTRACTOR assigns the whole or part of the O&M CONTRACT to THIRD
PARTIES or SUB-CONTRACTS the whole of the O&M CONTRACT without COMPANY’s prior
written consent; and/or

 

  14.1.2 the CONTRACTOR shall at any time be in fundamental breach of any of its
obligations under this O&M CONTRACT including but not limited to failure to
commence the FPSO operational and maintenance services described hereunder or
having commenced such services, by failing to diligently proceed with such
services; and/or

 

  14.1.3 the CONTRACTOR suspends the performance of the O&M CONTRACT for any
reason whatsoever including in the event of arbitration; and/or

 

  14.1.4 the CONTRACTOR fails to take out insurance policies required by the O&M
CONTRACT or fails to renew them; and/or

 

  14.1.5 CONTRACTOR becomes insolvent, enters voluntary or involuntary
bankruptcy, winding up or receivership proceedings (other than a voluntary
winding up for the purposes of amalgamation or reconstruction) or takes an
assignment for the benefit of its creditors; and/or

 

  14.1.6 as a result of the want of due diligence by CONTRACTOR in making or
keeping the FPSO seaworthy and fit for its duties (which shall mean inability of
the FPSO to perform each or all of the receiving, processing, storing and
offloading crude oil) hereunder and such situation continues for more than 30
(thirty) continuous days in excess of the “Maintenance Allowance” (if so
provided for herein); then

if COMPANY considers that one of the aforesaid events exists, it may give
written notice thereof to CONTRACTOR referring to this Clause 13.1 and requiring
CONTRACTOR to remedy such situation. CONTRACTOR has to commence action to remedy
the situation within 2 (two) working days and has to complete the remedy in a
reasonable maximum time indicated by COMPANY, taking into account all the
circumstances.

 

14.2 If, upon the expiry of the aforesaid period, but subject always to Clauses
4.2.5 and 4.3 in the circumstances referred to in those clauses, such situation
has not been remedied or removed or if an agreement has not been reached on a
plan to remedy or remove the situation, the O&M CONTRACT may be terminated. In
no case shall the termination of the O&M CONTRACT relieve either PARTY from any
of its obligations or liabilities accrued due hereunder prior to such
termination or prejudice any provisions hereof which are expressed to survive
the termination or expiry hereof.

 

Page 25 of 101



--------------------------------------------------------------------------------

 

14.3 In the event that the CHARTERPARTY is terminated under Clause 14.1 of
Section II of the CHARTERPARTY, this O&M CONTRACT shall automatically terminate
as at the date the CHARTERPARTY is terminated , unless otherwise agreed.

 

14.4 If the O&M CONTRACT is terminated, for any of the reasons set forth in this
Clause 13, COMPANY shall pay CONTRACTOR the total amount of compensation per
Clause 27 due to the date of termination in performing the O&M CONTRACT in
conformity herewith. Said payment shall represent full and final payments for
all activities completed and for complete termination of the O&M CONTRACT.

 

15 ACTUAL CONSTRUCTIVE TOTAL LOSS

 

15.1 In the event of actual total loss or constructive total loss of the FPSO
occurring through any acts whatsoever at any time during the period of the O&M
CONTRACT, the O&M CONTRACT shall be deemed terminated as of the date of said
loss (if the time of such loss is uncertain, then as of the date the FPSO was
last heard from).

 

15.2 If the FPSO becomes an actual or constructive total loss pursuant to Clause
14.1, the CONTRACTOR shall assist OWNER in removing its wreck and debris as
required under the CHARTERPARTY.

 

15.3 If OWNER is deprived of the FPSO by any COMPULSORY ACQUISITION by any
governmental or other competent authority under the CHARTERPARTY, this O&M
CONTRACT shall be deemed suspended during such COMPULSORY ACQUISITION.

 

15.4 If any compensation is paid by the relevant governmental or other competent
authority in respect of a COMPULSORY ACQUISITION to CONTRACTOR, then OWNER shall
be entitled to receive such compensation under the CHARTERPARTY.

 

16 GENERAL AND PARTICULAR AVERAGE

General average, if any, shall be adjusted, stated, and settled according to the
York-Antwerp Rules (2004) or any subsequent modification thereof current at the
time of the relevant casualty. The DAILY COMPENSATION FEE shall not contribute
to general average. A company approved by both PARTIES shall be appointed
average adjuster to attend to the settlement and collection of both general and
particular average losses subject to customary charges. CONTRACTOR, COMPANY
jointly agree to assist the adjuster in preparing the average statement and to
take all other possible measures to protect the interests of CONTRACTOR, and
COMPANY.

 

Page 26 of 101



--------------------------------------------------------------------------------

 

17 SALVAGE

All salvage moneys, after deducting Master’s, officer’s and crew’s share, legal
expenses and any other extraordinary losses or expenses sustained as a result of
salvage service by the FPSO or standby vessel shall be divided 50% (fifty
percent) to COMPANY and 50% (fifty percent) to CONTRACTOR.

 

18 NOT USED

 

19 SAFETY, ACCIDENT PREVENTION AND HEALTH MEASURES

 

19.1 CONTRACTOR shall provide for the safety and health of its personnel and
observe the respective laws and regulations of the AREA OF OPERATIONS.

 

19.2 Safety Appliances - CONTRACTOR shall provide and keep readily available in
good working order all safety appliances as well as those reasonably necessary
in accordance with good marine practices for safe operation and prescribed by
proper bodies and competent authorities.

 

19.3 Safety Regulations - Without prejudice to the acknowledgement of the safety
regulations in effect at the date hereof, CONTRACTOR shall comply with all
regulatory, class, flag and international standards in effect at the date of
signature of the O&M CONTRACT and applicable to FPSO operations. These include
IMO Guidelines for the Management of Safety and Environment Protection in Ship
Operation, the International Convention for the Safety of Life at Sea (SOLAS),
the International Convention for the Prevention of Pollution from Ships (MARPOL)
(except rule 13 about Double Hull requirements), Classification Societies
general rules as applicable, Flag Rules and Regulations. Furthermore, CONTRACTOR
will apply the DNV Rules for Classification of Ships Part 7, Chapter 5 -
Management of Safe Ship Operation and Pollution Prevention January 1993, all as
more particularly specified in CONTRACTOR’s Safety Management System Manual and
Operations Safety Manual.

 

19.4 If and when necessary, CONTRACTOR shall, at its own cost, provide to its
personnel all work clothing, protective clothing and certified survival suits,

 

19.5 CONTRACTOR shall not permit access to the FPSO to any person(s), except its
personnel unless COMPANY has issued an ad hoc work permit.

 

19.6 The above provisions 18.1 – 18.5, inclusive, shall not apply to government
or law-enforcement officials in the discharge of their duties.

 

19.7 CONTRACTOR shall inform COMPANY and the proper authorities forthwith of any
injury/damage to its personnel and/or equipment and to COMPANY personnel and
materials.

 

Page 27 of 101



--------------------------------------------------------------------------------

 

19.8 CONTRACTOR shall submit to COMPANY, and to the proper authorities, within 7
(seven) days of the date of the injury/damage, an accident report, in accordance
with COMPANY Procedures.

 

20 ENVIRONMENTAL COMPLIANCE

 

20.1 Compliance with Environmental Laws

CONTRACTOR shall give all notices and otherwise fully comply with all laws,
statutes, regulations, ordinances, rules, standards, orders or determinations of
any governmental authority (including related determinations, interpretations,
orders or opinions by any judicial or administrative authority) which has
jurisdiction over CONTRACTOR, the O&M CONTRACT or the AREA OF OPERATIONS
pertaining to protection or conservation of the air, land, water, human health,
industrial hygiene or other aspects of the environment which are directly
applicable to FPSO operations.

 

20.2 Hazardous Materials

CONTRACTOR represents and warrants to COMPANY that in the performance of its
obligations under the O&M CONTRACT, the operations will not contain or otherwise
have incorporated into them any chemical, material or other substance defined as
or included in the definition of “hazardous substance”, “hazardous material”,
“hazardous chemical”, “hazardous chemical substance”, “hazardous waste”, or
“toxic substance” or words of similar meaning and regulatory effect, as such
terms are defined under any environmental laws, any broader definition of such
terms that is used by a state or locality that has jurisdiction over the O&M
CONTRACT, or the AREA OF OPERATIONS or any interpretation by administrative or
judicial authorities, or any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or which
may or could pose a hazard to human health and safety, unless such chemical,
material or substance is necessary for the CONTRACTOR’s performance of the O&M
CONTRACT and its use is agreed between the PARTIES. Such definitions,
representations and warranties shall exclude however hydrocarbons, discharged
water, and production related chemicals.

 

21 KEY PERFORMANCE INDICATOR (KPI) AND INCENTIVES

PARTIES agree that CONTRACTOR shall be compensated for performance of the O&M
CONTRACT based on KPI as per Appendix 2 to Section III - O&M CONTRACT Prices and
Schedules for Variations.

 

Page 28 of 101



--------------------------------------------------------------------------------

 

22 INDEPENDENT CONTRACTOR

 

22.1 CONTRACTOR shall be an independent contractor with respect to the
performance of the O&M CONTRACT and neither CONTRACTOR nor anyone employed by
CONTRACTOR shall be deemed for any purpose to be the employee, agent, servant,
borrowed servant or representative of COMPANY in the performance of any service
hereunder.

 

22.2 The actual performance and supervision of the CONTRACTOR’S duties hereunder
shall be by CONTRACTOR, but COMPANY or its REPRESENTATIVE(S) shall have full and
complete access to the operations and activities of CONTRACTOR to determine
whether same are being performed by CONTRACTOR in accordance with all its
provisions or for reasons otherwise stated in the O&M CONTRACT. No provisions
herein shall be construed as creating a partnership, joint venture or other
association whereby COMPANY and CONTRACTOR would be jointly liable as partners
or co-venturers.

 

23 REPRESENTATIONS AND WARRANTIES

 

23.1 CONTRACTOR represents and warrants that all obligations it undertakes
pursuant to the O&M CONTRACT will be performed in a thorough, efficient and
workmanlike manner with due diligence and care by qualified and competent
personnel. CONTRACTOR further warrants that it has fully acquainted itself with
the information contained in the O&M CONTRACT and on the basis of that
information knows of no reason why any physical or material aspects would
interrupt or delay the diligent performance of its obligations hereunder. It is
fully acquainted with the nature of the duties it hereby undertakes to perform
in the O&M CONTRACT and knows of no reason and anticipates no interruptions,
whether by labor disputes or otherwise, which would prevent it from diligently
pursuing the performance of the O&M CONTRACT.

 

23.2 CONTRACTOR represents and warrants that Nigerian Agip Exploration Limited
(as customer under the NAE O&M CONTRACT) has been released of all obligations
under the NAE O&M CONTRACT and has waived all rights in and to the FPSO as of
the EFFECTIVE DATE.

 

23.3 CONTRACTOR affirms that on the DATE OF ACCEPTANCE, the FPSO will be in all
material aspects in compliance with the CONTRACTOR’s obligations as they existed
under the NAE O&M CONTRACT.

 

Page 29 of 101



--------------------------------------------------------------------------------

 

24 NO WAIVER

No failure or failures on the part of either COMPANY or CONTRACTOR to enforce
their respective rights hereunder shall be construed as a waiver of such right
or rights or preclude a subsequent enforcement of a subsequent breach.

 

25 SEVERABILITY OF PROVISIONS

If any provision of the O&M CONTRACT or any portion thereof, or the application
thereof to any person or circumstance, is held invalid, the application of such
provision or portion thereof to other persons or circumstances or other
jurisdictions, and the remainder of such provision and the O&M CONTRACT shall
not be affected thereby but shall remain in full force and effect.

 

26 DEMURRAGE

CONTRACTOR undertakes that under all circumstances, except causes of FORCE
MAJEURE or adverse meteorological or sea conditions, it shall ensure the
specified off-loading capability of cargo from the FPSO to offtake tankers
according to Clause 11.1.6. In case this condition is not satisfied for reasons
not attributable to COMPANY or offtake tanker, CONTRACTOR will be charged the
reasonable demurrage costs and expenses incurred by the COMPANY, resulting from
the increase in the total loading times.

 

27 INSURANCE AND INDEMNITY

INSURANCE

 

27.1 CONTRACTOR shall, at its own expense, maintain in force during the term of
the O&M CONTRACT the following insurances with insurance companies reasonably
acceptable to COMPANY. All CONTRACTOR’s policies shall contain a waiver of
subrogation in favour of COMPANY GROUP to the extent of the indemnities granted
and liabilities undertaken by CONTRACTOR under the O&M CONTRACT.

 

  27.1.1 Workmen’s Compensation and Employer’s Liability insurance covering
employees for statutory benefits as set out and required by local law in the
AREA OF OPERATIONS or areas in which CONTRACTOR may become legally obligated to
pay benefits. Appropriate maritime coverage shall be included.

 

  27.1.2 Jointly with OWNER, Comprehensive General Liability and Automobile
Liability insurance covering premises and operations, independent contractors
and contractual liability, as well as all owned, hired and non-owned vehicles.
Minimum policy limits for personal injury and property damage shall be:

 

Page 30 of 101



--------------------------------------------------------------------------------

 

  (a) Comprehensive General Liability US$ 15,000,000 (fifteen million) single
limit per occurrence, and

 

  (b) Automobile liability as required by applicable law.

 

  27.1.3 Protection and Indemnity including pollution insurance, with a limit to
the extent then available of not less than US$ 500,000,000 (five hundred
million), for production related vessels taken out with a member of the
International Group of P&I Clubs. CONTRACTOR will procure a joint entry with
OWNER for all relevant purposes.

 

27.2 Promptly upon commencing performance of the O&M CONTRACT, CONTRACTOR shall
furnish COMPANY with Certificates of Insurance in relation to Clauses 26.1.2 and
26.1.3 above indicating:

 

  27.2.1 the kinds and amounts of insurance as required herein;

 

  27.2.2 insurance company or companies providing the aforesaid coverage;

 

  27.2.3 effective and expiration dates of policies;

 

  27.2.4 the territorial limits of all policies; and

 

27.3 COMPANY GROUP shall be named as co-assured on the above policies to the
extent of the indemnities granted and liabilities undertaken by CONTRACTOR under
this O&M CONTRACT.

INDEMNITY

 

27.4 Notwithstanding anything to the contrary contained elsewhere, CONTRACTOR
shall be responsible for and shall release, protect, defend, indemnify and hold
COMPANY GROUP harmless from and against:

 

  27.4.1 all loss of or inability to recover, or damage to the CONTRACTOR GROUP
EQUIPMENT; and

 

  27.4.2 any personal injury, including fatal injury and disease, to or death of
the CONTRACTOR GROUP PERSONNEL;

howsoever caused (whether through the breach of O&M CONTRACT, negligence and/or
breach of duty (statutory or otherwise) of any of the COMPANY GROUP or
otherwise) that arises out of or in connection with this O&M CONTRACT.

 

Page 31 of 101



--------------------------------------------------------------------------------

 

27.5 Notwithstanding anything to the contrary contained elsewhere, COMPANY shall
be responsible for and shall release, protect, defend, indemnify and hold
CONTRACTOR GROUP harmless from and against:

 

  27.5.1 all loss of or inability to recover, or damage to the COMPANY GROUP
EQUIPMENT; and

 

  27.5.2 any personal injury, including fatal injury and disease, to or death of
the COMPANY GROUP PERSONNEL;

howsoever caused (whether through the breach of O&M CONTRACT, negligence and/or
breach of duty (statutory or otherwise) of any of the CONTRACTOR GROUP or
otherwise) that arises out of or in connection with this O&M CONTRACT.

 

27.6 CONTRACTOR shall be responsible for and shall release, protect, defend,
indemnify and hold COMPANY GROUP harmless in respect of the injury/death of any
and all THIRD PARTIES or loss of/damage to any and all THIRD PARTY property
arising from and to the extent of CONTRACTOR GROUP’s negligent act or omission
in the performance of the O&M CONTRACT. COMPANY shall be responsible for and
shall release, protect, defend, indemnify and hold CONTRACTOR GROUP harmless in
respect of the injury/death of any and all THIRD PARTIES or loss of/damage to
any and all THIRD PARTY property, in each case, to the extent arising from and
to the extent of COMPANY GROUP’s negligent act or omission in the performance of
the O&M CONTRACT.

 

27.7 Notwithstanding anything contained herein to the contrary, the
responsibility for pollution or contamination arising from or relating to the
performance of this O&M CONTRACT shall be as follows:

 

  (a) COMPANY shall be responsible for and shall release, protect, defend,
indemnify and hold CONTRACTOR GROUP harmless from and against all claims, loss,
damage or expense in respect of the control, removal and disposal of pollution
or contamination caused by crude oil or other pollutants originating or
emanating from the COMPANY GROUP’s oil or gas reservoirs or wellheads or
emanating from COMPANY GROUP EQUIPMENT; and

 

  (b) CONTRACTOR shall be responsible for and shall release, protect, defend,
indemnify and hold COMPANY GROUP harmless from and against all claims, loss,
damage or expense in respect of the control, removal and disposal of pollution
or contamination caused by crude oil or other pollutants originating or
emanating from the CONTRACTOR GROUP EQUIPMENT up to the limit of the Protection
and Indemnity Insurance procured by CONTRACTOR (jointly with OWNER) under this
CONTRACT.

 

Page 32 of 101



--------------------------------------------------------------------------------

 

27.8 Notwithstanding anything contained herein to the contrary, neither COMPANY
nor CONTRACTOR shall under any circumstances be liable to the other PARTY for
any:

 

  27.8.1 indirect and/or consequential loss or damage; and/or

 

  27.8.2 loss of anticipated profit, loss of contract, loss of production, loss
of products whether such losses are direct or indirect

arising out of or related to the performance of either PARTY under this O&M
CONTRACT. Each PARTY shall release, protect, indemnify and hold the other
PARTY’s GROUP harmless from and against all such claims, demands, and causes of
action and shall waive any claim it may at any time have against the other
PARTY’s GROUP in respect of any such losses or damage.

 

27.9 In the event CONTRACTOR shall fail to take out the insurances required by
the O&M CONTRACT or fails to renew them, COMPANY may at its sole discretion
provide such insurances at CONTRACTOR’s charge or terminate the O&M CONTRACT in
accordance with Clause 13.1.

 

28 COMPENSATION

COMPENSATION to be paid to CONTRACTOR for meeting its obligations as defined in
the O&M CONTRACT shall be as follows:

 

28.1 DAILY OPERATING FEE

 

  28.1.1 Except for KPI-based incentives payable to CONTRACTOR pursuant to
Clause 27.2 or expenses reimbursable to CONTRACTOR pursuant to Clause 27.3, all
amounts payable to CONTRACTOR for performance of its obligations under this O&M
CONTRACT are included as part of the DAILY COMPENSATION FEE and STANDBY FEE
under the CHARTERPARTY. When COMPANY makes payments to OWNER of the DAILY
COMPENSATION FEE or STANDBY FEE under the CHARTERPARTY, COMPANY is deemed to
have performed its payment obligation under the O&M CONTRACT (other than with
respect to the incentives and expenses described in Clauses 27.2 and 27.3,
respectively).

 

Page 33 of 101



--------------------------------------------------------------------------------

 

28.2 KPI INCENTIVES

COMPANY shall pay CONTRACTOR the KPI INCENTIVES in accordance with Clause 20 and
Appendix 2 to Section III - O&M CONTRACT Prices and Schedules for Variations.

 

28.3 REIMBURSABLE EXPENSES

COMPANY shall reimburse CONTRACTOR for:

 

  28.3.1 Food and lodging

Food and lodging or individual meals for any COMPANY or THIRD PARTY personnel,
in excess of the permanent COMPANY complement specified in Section IV – Scope of
Work, at the rate set forth in Section III - O&M CONTRACT Prices and Schedules
for Variations, Clause 2.1.

 

  28.3.2 Other Expenses

All other expenses incurred by CONTRACTOR at COMPANY’s written request or
otherwise reimbursable under this O&M CONTRACT shall be reimbursed at documented
cost, except as otherwise expressly provided herein.

 

  28.3.3 Healthcare contracts for major equipment

COMPANY shall reimburse CONTRACTOR for fifty percent (50%) of the reasonable
costs incurred in obtaining the healthcare contracts for major equipment of the
FPSO subject to a cap of $3,000,000 for the duration of the INITIAL PERIOD.

 

29 INVARIABILITY OF PRICES

COMPENSATION and/or fees set forth in Section III - O&M CONTRACT Prices and
Schedules for Variations shall, subject to other provisions of the O&M CONTRACT,
remain unchanged during the term of the O&M CONTRACT.

 

30 VARIATIONS

The PARTIES recognize and agree that provision should be made to cover a
variation in the obligations of CONTRACTOR under this O&M CONTRACT and that any
such variation should only be made in accordance with the provisions of this
Clause 29.

 

Page 34 of 101



--------------------------------------------------------------------------------

 

30.1 Without prejudice to the generality of the foregoing and for illustrative
purposes only,

 

  30.1.1 the following would be regarded as a variation in the obligations under
this O&M CONTRACT:

 

  (a) instructions issued by the COMPANY which would result in a change to the
specification of the FPSO as detailed in the Technical Section of “Form of
Agreement” (Clause 2);

 

  (b) any request by the COMPANY to the CONTRACTOR to delay the schedule, or any
delay to CONTRACTOR’s schedule caused by act or omission of any member of
COMPANY GROUP; or

 

  (c) discovery of latent conditions in accordance with Clause 8.3.

 

  30.1.2 The following would not be regarded as a variation in the obligations
under this CONTRACT:

 

  (a) activities and/or resources to the extent necessitated, in whole or in
part, by the act, error, negligence or omission of the CONTRACTOR GROUP; or

 

  (b) activities and/or resources to the extent necessitated, in whole or in
part, by the CONTRACTOR’s failure to comply, or as are necessary in order to
comply with any provision of this O&M CONTRACT.

 

30.2 The COMPANY may at its sole discretion from time to time, request a
variation to the obligations the CONTRACTOR has to perform under this O&M
CONTRACT (a “VARIATION ORDER”) and the CONTRACTOR shall (subject to this Clause)
implement said variation and said variation shall not in any way be construed as
invalidating this O&M CONTRACT or any ancillary document but shall form part of
the obligations the CONTRACTOR performs under this O&M CONTRACT.

 

30.3 The CONTRACTOR shall be obliged to proceed with any variation proposed by
COMPANY, provided that such variation would not:

 

  30.3.1 be outside the general scope of its obligations provided for under this
O&M CONTRACT; or

 

  30.3.2 impact detrimentally upon the safe working of the FPSO.

 

Page 35 of 101



--------------------------------------------------------------------------------

 

30.4 If the COMPANY requests a variation under Clause 29.2, the CONTRACTOR will
issue a variation proposal to the COMPANY providing:

 

  30.4.1 a detailed technical narrative/description of the variation with a full
and precise list of impacts/interfaces (if any);

 

  30.4.2 details of the increase or decrease in compensation payable to the
CONTRACTOR calculated in accordance with Clause 29.7;

 

  30.4.3 an estimate of the time scale for and completion date of the variation;
and

 

  30.4.4 a detailed calculation using the procedure set out in this Clause 29 of
any anticipated impact upon the schedule due to the proposed variation
(together, where relevant, with any previous cumulative impacts of earlier
VARIATION ORDERS) and to the extent applicable any proposed additional daily
operating fees and any other rates or fees provided for in Section III – O&M
CONTRACT prices and Schedules for Variations.

In preparing the variation proposal, the CONTRACTOR shall be obliged to have
regard to:

 

  30.4.5 optimizing the cost impact for the COMPANY; and

 

  30.4.6 minimizing the adverse impact on the schedule.

 

30.5 If the CONTRACTOR considers that an occurrence has taken place for which it
is entitled to receive a variation, the CONTRACTOR shall, before proceeding with
any work affected by such occurrence, submit immediately in writing a variation
proposal to the COMPANY in accordance with Clause 29.4.

 

30.6 On receipt of a variation proposal from the CONTRACTOR, the COMPANY may
reject the variation proposal for any reason, including if the request is
included in the obligations undertaken by the CONTRACTOR under the terms of the
O&M CONTRACT, or the COMPANY may accept the variation proposal. In this case
CONTRACTOR shall issue a VARIATION ORDER for signature by both PARTIES
incorporating the terms of the variation proposal. A VARIATION ORDER when so
signed shall be binding on both PARTIES. The VARIATION ORDER shall be governed
by the provisions of this O&M CONTRACT.

 

30.7 Payment for a VARIATION ORDER shall be made by way of an agreed lump sum
amount (to be invoiced and paid as agreed in the VARIATION ORDER) or as
otherwise agreed by the PARTIES.

 

30.8 The CONTRACTOR shall not commence implementation of a variation requested
by COMPANY (other than as provided in this Clause or in the instance of an
emergency arising as determined at the CONTRACTOR’s reasonable discretion) until
it has received a VARIATION ORDER approved by the COMPANY.

 

Page 36 of 101



--------------------------------------------------------------------------------

 

30.9 The CONTRACTOR shall not invoice and the COMPANY will not be obliged to
make any payment in respect of any variation which has not been authorized by
the COMPANY by means of a VARIATION ORDER.

 

30.10 If, after the EFFECTIVE DATE, there have occurred any changes in the
existing laws and regulations of Nigeria, including but not limited to Bank Law
or Exchange Control Law, or in the existing requirements of the CLASSIFICATION
AUTHORITY or of any Governmental Authority (or in the interpretation or
implementation by the relevant authority) or in the flag State’s requirements of
the FPSO, which affect the CONTRACTOR’s performance (or the cost of performance)
of its obligations under the O&M CONTRACT, or the CONTRACTOR’s net return after
any taxes in Nigeria, or imposing any such taxes on dividends or distributions
to CONTRACTOR’s shareholders or head office, then except to the extent such
changes were known or reasonably foreseeable by CONTRACTOR at the time of
signing of this O&M CONTRACT, the CONTRACTOR shall be entitled to a VARIATION
ORDER in accordance with this Clause 29. For the purposes of this Clause
“Governmental Authority” shall mean the government of Nigeria or any such
ministry, bureau, agency, department, office or other organization of the
government or any local governmental authority of Nigeria which may issue,
request or make any authorization, consent, order, approval, resolution,
license, exemption, permission, notarization, recording, filing or registration
or other similar document,

 

31 INVOICING AND PAYMENT

 

31.1 On the EXECUTION DATE, CONTRACTOR shall prepare and send to COMPANY one
invoice for all amounts covering the period from the EFFECTIVE DATE through the
end of the month in which the EXECUTION DATE occurs that are payable by COMPANY
under this O&M CONTRACT, and such invoice shall show the VAT rate and amount
(where applicable).

 

31.2 Subject to Clause 30.1, on the first (1st) BUSINESS DAY of each month
following the EXECUTION DATE, CONTRACTOR shall prepare and send to COMPANY an
invoice for the amount equal to the applicable day rate (pursuant to Clause 1.2
of Section III) multiplied by the number of days in such month minus any TRUE-UP
AMOUNT, and such invoice shall show the VAT rate and amount (where applicable).
The “TRUE UP AMOUNT” shall equal the sum of all reductions to be made to the
prior month’s invoice based upon any days of such invoiced month where a rate
other than the invoiced day rate applied (or any suspension of rates due to
total loss, requisition, expropriation, or any other reason). Payment for the
TRUE UP AMOUNT applicable to the final invoice issued by CONTRACTOR hereunder
shall be made by CONTRACTOR to COMPANY within 45 (forty-five) days of the date
of such final invoice.

 

Page 37 of 101



--------------------------------------------------------------------------------

 

31.3 Within fourteen (14) days of receipt of the relevant invoice(s), COMPANY
will revert identifying any disputed amounts. If COMPANY does not identify any
disputed item, then the invoice(s) will be deemed undisputed in full.

 

31.4 Invoices shall be sent to:

Oceanic Consultants Nigeria Limited

Plot 1649, Olosa Street

Victoria Island

Lagos - Nigeria

 

31.5 Undisputed amounts will be payable within 30 (thirty) days of the invoice.
All payments by COMPANY will be made in US Dollars and in immediately available
freely transferable funds without discount, set-off or deduction of any kind,
except as expressly permitted by this O&M CONTRACT, by inter-bank transfer, free
of bank charges (other than those charged by CONTRACTOR’s bank) to such bank or
financial institution as the OWNER shall designate in writing on the invoice,
for credit to the account nominated by OWNER, subject to the requirements of
Clause 44.9.

 

31.6 If an invoice issued in accordance with the terms of this O&M CONTRACT
becomes overdue for payment, or at any time afterwards, the CONTRACTOR may
notify the COMPANY in writing that such payment is overdue. After notifying
COMPANY, if COMPANY fails to make payment of any undisputed amount owing within
five (5) days of the due date, then all money due to the CONTRACTOR shall accrue
interest, compounding monthly, from the due date of payment to the date of
receipt by the CONTRACTOR.

 

31.7 The rate of interest payable under this Clause will be the aggregate of two
per cent (2%) per annum and one month LIBOR (as displayed on Reuters Screen Page
LIBOR at or about 11.00 hrs London time on the date upon which the payment
became due and monthly thereafter, failing which as certified by a prime bank in
London).

 

31.8 Payment by the COMPANY shall not prejudice its rights in the future to
dispute any part of any invoice including any invoice previously paid. In the
instance of dispute over any part of an invoice, the COMPANY shall not delay
payment of the undisputed part of the invoice.

 

Page 38 of 101



--------------------------------------------------------------------------------

31.9 Any dispute concerning an amount contained within an invoice shall be
resolved between the PARTIES in accordance with the provisions of Clause 37
unless otherwise agreed. Following resolution of the dispute any amount agreed
or found to be payable shall be paid within thirty (30) days of the date of
resolution.

 

31.10 All invoices submitted by the CONTRACTOR shall:

 

  31.10.1 be made in one (1) original and 4 (four) copies;

 

  31.10.2 show the VAT rate and amount (where applicable);

 

  31.10.3 be submitted with sufficient documentation to support such invoices
and permit verification by the COMPANY; and

 

  31.10.4 be sent by mail, by delivery, or by any other means as may be agreed
between the PARTIES from time to time.

 

31.11 Should the CONTRACTOR wish to change any bank or other financial
institution to which payment is to be made, at least 10 (ten) days Prior written
notice shall be given to the COMPANY of the new bank or financial institution
and account details where such payment is to be made.

 

31.12 Records

CONTRACTOR shall maintain a complete and correct set of records pertaining to
all aspects of the O&M CONTRACT, including the performance hereof by CONTRACTOR.
COMPANY, in order to verify that all transactions between COMPANY and CONTRACTOR
under the O&M CONTRACT satisfy all terms and conditions of the O&M CONTRACT,
shall have the right at COMPANY’s sole expense to inspect and audit any and all
relevant records relating to adjustments in cost or reimbursable expenses within
a period of 5 (five) years after the transaction in question. Should the results
of an audit so require, appropriate adjustments or payments will be made by the
PARTIES.

 

32 PARENT COMPANY GUARANTEE

 

32.1 In order to guarantee its performance of the O&M CONTRACT, CONTRACTOR will
furnish a Parent Company Guarantee from “Bumi Armada Berhad” in the same form
annexed at Section III hereto. This Parent Company Guarantee will be exchanged
with the Parent Company Guarantee to be furnished by COMPANY in accordance with
Clause 31.2. Bumi Armada Berhad of Level 21, Menara Perak, 24 Jalan Perak, 50450
Kuala Lumpur Malaysia currently directly or indirectly owns 100% of the shares
in CONTRACTOR. In the Parent Company Guarantee which will be furnished by
CONTRACTOR, Bumi Armada Berhad will agree not to transfer any of its
shareholding in CONTRACTOR without COMPANY’s prior consent, such consent not to
be unreasonably withheld by COMPANY.

 

Page 39 of 101



--------------------------------------------------------------------------------

 

32.2 In order to guarantee its performance of the O&M CONTRACT, COMPANY will
furnish a Parent Company Guarantee from CAMAC Energy, Inc. (NYSE: CAK) in the
same form annexed at Section III hereto.

 

32.3 The Parent Company Guarantees referred to in Clauses 31.1 and 31.2 above
will be delivered by the PARTY responsible therefor on or before a date that is
30 (thirty) days following the EXECUTION DATE.

 

33 TAXES

 

33.1 Payment

Except as expressly provided otherwise in this Clause 32, CONTRACTOR agrees to
pay all taxes, levied or assessed on CONTRACTOR by any governmental authority in
connection with or incidental to the performance of the O&M CONTRACT, including
but not limited to withholding taxes, social security taxes and other social
security benefits and taxes upon wages of CONTRACTOR, its agents, employees and
REPRESENTATIVES. CONTRACTOR agrees to require the same undertakings from any
member of CONTRACTOR GROUP and to be liable for, and indemnify COMPANY GROUP
from any breach of such undertakings by such member of CONTRACTOR GROUP.
CONTRACTOR agrees to reimburse COMPANY GROUP on demand for all such taxes, which
COMPANY GROUP may be required to pay on account of the agents, employees and
REPRESENTATIVES of CONTRACTOR or any member of CONTRACTOR GROUP.

 

33.2 Withholding tax and NCD Fund

CONTRACTOR shall submit invoices to COMPANY grossing-up the amounts stated in
Section III and other amounts due to CONTRACTOR arising out of this O&M CONTRACT
with the applicable withholding tax and NCD fund as prescribed by any current or
future relevant Nigerian legislation, directive, decree or equivalent. COMPANY
shall deduct withholding tax and NCD fund as prescribed by the applicable
legislation by Federal Government of Nigeria. An official government receipt
shall be provided for any and all monies deducted by COMPANY as a result of any
Government directive.

 

Page 40 of 101



--------------------------------------------------------------------------------

 

33.3 VAT

Should payments made under the O&M CONTRACT attract Value Added tax (V.A.T.),
the proper amount of such Tax shall be shown as a separate item on the
prescribed form of Tax invoice and the total amount payable under the O&M
CONTRACT by COMPANY shall include V.A.T. The rates and prices under the O&M
CONTRACT are exclusive of V.A.T.

 

33.4 Penalties

CONTRACTOR shall be responsible for and shall pay any fines and penalties it may
have incurred due to failure to comply with the requirements of the taxation
jurisdiction when carrying out the O&M CONTRACT.

 

34 ASSIGNMENT

 

34.1 Assignment by COMPANY

The COMPANY may assign the O&M CONTRACT to any of its AFFILIATES or any other
entity or CO-VENTURER, or pass-through the FPSO operational and maintenance
services hereunder by way of a separate contract with a PERMITTED SUB-CHARTERER,
upon receipt of CONTRACTOR’s written consent which shall not be unreasonably
withheld. Any such assignment shall be subject to the conditions that it will
not diminish the rights or increase the obligations of the CONTRACTOR, or
otherwise increase the CONTRACTOR’s costs and provided the COMPANY GUARANTEE (or
a guarantee from the ASSIGNEE’s parent) remains in full force and effect.

 

34.2 Assignment by CONTRACTOR

 

  34.2.1 The CONTRACTOR agrees not to assign the whole or part of the O&M
CONTRACT except:

 

  (a) where such assignment is to a lender by way of security (including
assignment of any receivables due to CONTRACTOR under this O&M CONTRACT),
provided that the CONTRACTOR shall give the COMPANY prior notification thereof
and the CONTRACTOR shall remain liable for performance of all its duties and
obligations under the O&M CONTRACT; and

 

  (b) in any other case, if the COMPANY gives its prior written consent (which
it shall not unreasonably withhold in the case of an assignment to an AFFILIATE
of the CONTRACTOR).

 

Page 41 of 101



--------------------------------------------------------------------------------

  34.2.2 An assignment under Clause 33.2.1(b) shall not become effective until
written notification by the COMPANY of its approval is delivered to the
CONTRACTOR.

 

  34.2.3 If CONTRACTOR assigns the whole or part of the O&M CONTRACT other than
in accordance with this Clause 33.2, the O&M CONTRACT may be terminated by the
COMPANY in accordance with Clause 13.

 

35 SUB-CONTRACT BY CONTRACTOR

The CONTRACTOR agrees not to SUB-CONTRACT any of its post DATE OF ACCEPTANCE
operations under the O&M CONTRACT without written consent of the COMPANY (which
shall not be unreasonably withheld). The sub-contracting of the operations, if
so permitted by the COMPANY, shall in no event relieve the CONTRACTOR of its
duties and obligations under the O&M CONTRACT.

 

36 COMPLIANCE WITH LAWS

Subject always to Clause 38 hereof CONTRACTOR agrees to comply with all laws,
rules, regulations, ordinances, judgements, orders and other official acts of
any governmental authority which are now or may, in the future, become
applicable to CONTRACTOR, CONTRACTOR’s business, equipment and/or materials and
personnel engaged in the performance of the O&M CONTRACT, or arising out of or
incidental to such performance.

 

37 FORCE MAJEURE

 

37.1 Meaning

For the purpose of the O&M CONTRACT the expression FORCE MAJEURE shall mean any
circumstances or events so listed in Clause 36.2 below or of a like kind beyond
the reasonable control and contemplation of the PARTY affected which prevent or
impede the due performance of the O&M CONTRACT, being circumstances or events
which could not have been prevented or avoided by the exercise of due diligence,
prudence or the adoption of all precautions. Save as specifically mentioned in
Clause 36.2 below, weather conditions shall not constitute FORCE MAJEURE nor
shall the shortage of labour, materials or other resources constitute FORCE
MAJEURE unless caused by circumstances which are themselves FORCE MAJEURE.

 

Page 42 of 101



--------------------------------------------------------------------------------

37.2 Definitions

 

  37.2.1 The circumstances which shall be within the definition of FORCE MAJEURE
are, such as but not limited to:

 

  (a) acts of God;

 

  (b) decrees of government;

 

  (c) fire;

 

  (d) explosion;

 

  (e) flood;

 

  (f) lightning;

 

  (g) hurricane (Beaufort Force 12 and above);

 

  (h) war, invasion, or hostilities;

 

  (i) rebellion/revolution;

 

  (j) riot;

 

  (k) sabotage;

 

  (l) general national strikes or similar official national labour disputes;

 

  (m) ionizing radiation;

 

  (n) contamination by radio-activity;

 

  (o) pressure waves from aerial devices;

 

  (p) maritime disasters;

 

  (q) kidnapping; and

 

  (r) acts of terrorism.

 

  37.2.2 The PARTIES shall be relieved from performance or delayed performance
of their obligations under the O&M CONTRACT to the extent that owing to any
circumstance or event of FORCE MAJEURE they have failed to comply with their
respective obligations under the O&M CONTRACT. However, FORCE MAJEURE shall not
relieve a PARTY from its obligation to make a payment under this O&M CONTRACT.

 

37.3 Notification

A PARTY seeking relief under this Clause shall notify the other PARTY forthwith
of a circumstance or event of FORCE MAJEURE and shall with diligence furnish
such relevant information as is available appertaining to such event.

 

37.4 Effects of FORCE MAJEURE

If FORCE MAJEURE occurs and the operation of the FPSO is suspended then
CONTRACTOR shall take all necessary steps to minimize operating costs (unless
otherwise required in the interest of safety or to maintain compliance with
applicable laws) which reflect in particular, but are not limited to, the
shutdown in production. Such action to reduce operating costs shall be mutually
agreed. During such period of suspension, the DAILY COMPENSATION FEE payable
under the CHARTERPARTY shall be reduced by 50% (fifty percent).

 

Page 43 of 101



--------------------------------------------------------------------------------

37.5 Termination for FORCE MAJEURE

If FORCE MAJEURE continues in excess of one hundred and twenty (120) days
COMPANY shall have the right to terminate this O&M CONTRACT on condition that
COMPANY has also terminated the CHARTERPARTY for force majeure on the same
grounds and in accordance with the terms of the CHARTERPARTY either prior to or
contemporaneously with the termination of this O&M CONTRACT.

 

38 ARBITRATION

 

38.1 Should any difference or dispute arise in connection with the
interpretation or the performance of the O&M CONTRACT which cannot be resolved
by the PARTIES, the same shall be referred to arbitration, and the O&M CONTRACT
performance shall continue during the arbitration proceedings.

 

38.2 The arbitration shall be conducted in accordance with the rules of London
Court of International Arbitration (LCIA) current at the time when the
arbitration proceedings are commenced.

 

38.3 The Arbitration reference will be to a tribunal of 3 (three) Arbitrators.
Each PARTY will appoint its own Arbitrator. The Arbitrators nominated by the
PARTIES will appoint, by mutual agreement, the third Arbitrator.

 

38.4 The Arbitrator(s)’ decision shall be final and binding on both PARTIES and
the relevant award shall be enforced in any court having applicable
jurisdiction.

 

38.5 The venue and language of arbitration shall be London and English
respectively.

 

39 APPLICABLE LAW

 

39.1 Law

The O&M CONTRACT shall be construed and governed in accordance with the law of
England and Wales.

 

Page 44 of 101



--------------------------------------------------------------------------------

39.2 Notices

CONTRACTOR shall give all notices and comply with all laws, ordinances, rules
and regulations normally bearing on the conduct of the O&M CONTRACT. If
CONTRACTOR performs any acts contrary to such laws, ordinances, rules and
regulations, CONTRACTOR shall bear all costs, fines and penalties arising
therefrom.

 

40 CONFIDENTIALITY

 

40.1 The PARTIES undertake to consider all information under this O&M CONTRACT
strictly confidential, to keep it as such and not to disclose or communicate it
to non-authorized individuals, as well as to take all reasonable measures to
assure and protect, in whole and in part, and however in any form, the
confidentiality of said information , to anyone except with respect to
information disclosed by either PARTY to its AFFILIATES or sub-contractors or to
any of their respective officers and employees on a “need to know” basis for the
purpose of this O&M CONTRACT or the CHARTERPARTY, in which event the PARTY
disclosing such information to such of its AFFILIATES, officers and/or employees
shall be responsible for ensuring the maintenance of confidentiality with
respect to such information by such AFFILIATES, officers and/or employees; and

 

40.2 The PARTIES shall not, and shall ensure that their employees, agents,
representatives and sub-contractors shall not, use or reproduce confidential
information obtained pursuant to this O&M CONTRACT for purposes (including
trading in securities of CAMAC Energy Inc., or any other publically traded
companies within the COMPANY GROUP) other than those in furtherance of this O&M
CONTRACT or the CHARTERPARTY nor shall either PARTY exchange or divulge to any
THIRD PARTY any information obtained in the conduct of, or by reason of, the
performance of this CHARTERPARTY except as expressly provided herein.

 

40.3 This Clause shall not apply confidential treatment to information:

 

  40.3.1 which at the date of its disclosure is public knowledge or which
subsequently becomes public knowledge other than by any act or failure to act on
the part of the PARTY receiving such information hereunder (the “RECIPIENT”) or
any of its AFFILIATES or any of their officers or employees; or

 

  40.3.2 which is already known to the RECIPIENT as evidenced by its written
record and was not acquired directly or indirectly from the party disclosing
information under the O&M CONTRACT; or

 

  40.3.3 which is at any time after the date of this O&M CONTRACT lawfully
acquired by the RECIPIENT from any THIRD PARTY which is rightfully in possession
of it and is not bound by an obligation of confidentiality in respect of it; or

 

Page 45 of 101



--------------------------------------------------------------------------------

  40.3.4 which is required to be disclosed by law or by a court of competent
jurisdiction; or

 

  40.3.5 disclosed to any outside professional consultants or any bank or
financial institution who may be giving financial advice to it or from whom it
is seeking, or who is advising it in the obtaining of finance, upon obtaining a
similar undertaking of confidentiality but excluding the terms contained in this
Clause 39.3.5; or

 

  40.3.6 disclosed to any of a PARTY’s auditors, professional tax or legal
advisers; or

 

  40.3.7 to the extent required by any governmental agency or the regulations of
any recognized stock exchange.

 

40.4 The provisions of this Clause 39 shall survive for a period of three
(3) years following the date of termination of this O&M CONTRACT.

 

40.5 In the event of a breach by CONTRACTOR, in whole or in part, of the
confidentiality obligations imposed herein, COMPANY may assert a claim for
suffered damages in addition to any remedy set forth in Clause 13 hereof.
Without limiting the foregoing, in the event of a violation or breach, actual or
threatened, in whole or in part, of the confidentiality provisions set forth in
this Clause 39, the non-breaching PARTY may obtain, in addition to any other
remedies available to such PARTY hereunder or under the CHARTERPARTY, or
otherwise at law, such equitable relief as may be necessary to protect such
non-breaching PARTY against such violation, breach or threatened breach.

 

41 NOTICES

 

41.1 All notices to be given with respect to the O&M CONTRACT shall be
considered as given to COMPANY and to CONTRACTOR, respectively, if given in
writing and delivered by hand or sent by courier, registered or certified mail,
return receipt requested, or by facsimile. Such notices shall be deemed
effective when delivered as follows:

 

  41.1.1 if delivered by hand, on the day of delivery, if delivered before 17:00
in the place of delivery on a BUSINESS DAY, and otherwise on the next BUSINESS
DAY;

 

  41.1.2 if delivered by courier, registered or certified mail, upon delivery
confirmation from such service;

 

  41.1.3 if sent by fax, at the time of transmission, if received before 17:00
in the place of delivery on a BUSINESS DAY, and otherwise on the next BUSINESS
DAY.

 

Page 46 of 101



--------------------------------------------------------------------------------

 

41.2 The address(es) of notice for COMPANY and CONTRACTOR shall be as below. The
addresses, given may be changed by either PARTY advising the other in writing of
its new address.

CONTRACTOR:

Bumi Armada (Singapore) Pte. Ltd.

78, Shenton Way#26-02A

Singapore 079120

Fax: +60 3 21635216

COMPANY:

Oceanic Consultants Nigeria Limited

Plot 1649, Olosa Street

Victoria Island

Lagos - Nigeria

Fax: +1 713 965 5128

 

42 REGISTRATION

CONTRACTOR shall comply with all requirements of the laws of the country(ies)
having jurisdiction over the AREA OF OPERATIONS as regards establishing its
company on a proper legal basis to operate or do business in such country(ies),
including registration, if required, and comply in all respects with any
requirements of the laws in such country(ies) which are applicable to the
CONTRACTOR’s performance of its obligations under this O&M CONTRACT.

 

43 CUSTOMS FORMALITIES AND DUTIES

 

43.1 Customs formalities, where required, to export/import CONTRACTOR’s
equipment and/or materials from any place to the AREA OF OPERATIONS, shall be
for CONTRACTOR’s care and cost.

 

43.2 Subject to Clause 42.5, COMPANY will reimburse CONTRACTOR for all customs
and excise duties, fees, taxes (but only to the extent related to importing of
goods or materials or clearing customs with respect thereto, and excluding
without limitation any taxes on income or profits), licenses, import and export
tariffs, pilotage fees, wharfage fees, canal fees, or similar charges imposed by
any competent authority, including any brokerage fees in connection therewith
and which CONTRACTOR is obligated to pay and does pay on COMPANY’s reimbursable
items that are used exclusively in the performance of the O&M CONTRACT on a
temporary importation basis.

 

Page 47 of 101



--------------------------------------------------------------------------------

 

43.3 Such reimbursement shall only be to the extent that CONTRACTOR does not
receive credit, refund, discount or other benefit.

 

43.4 COMPANY shall not be obligated to pay CONTRACTOR for failing to pay said
duties, fees, taxes, licenses or similar charges when due.

 

43.5 PARTIES agree to cooperate with each other in seeking an extension of the
current temporary importation status of the FPSO with CONTRACTOR’s Nigerian
affiliate company, Century Bumi Limited as consignee for the importation. In the
event that the competent authority in Nigeria imposes the permanent importation
required for the FPSO, OWNER/CONTRACTOR shall be liable for costs of such
permanent importation.

 

44 LOCAL CONTENT

CONTRACTOR, in inviting to tender for SUB-CONTRACTS, shall where reasonably
appropriate give to suitable Nigerian contractors, vendors and suppliers an
opportunity to tender, provided however that nothing contained in this clause
shall be construed to require any such invitation, or the award of any
SUB-CONTRACT if, in CONTRACTOR’s opinion, the terms thereof are not technically
and/or economically acceptable, or to prevent or discourage CONTRACTOR from
inviting to tender or awarding SUB-CONTRACTS to contractors, vendors or
suppliers from countries other than Nigeria. Whenever appropriate, CONTRACTOR
shall make reasonable efforts to hire local labor, according to skills,
availability and the kind of work to be accomplished.

 

45 ANTI-CORRUPTION

 

45.1 At all times from and after the date of execution of the O&M CONTRACT, the
PARTIES shall, and shall procure that their AFFILIATES shall comply with all
Applicable Anti-Corruption Laws, including any future anti-corruption or
anti-bribery laws, regulations or requirements of any jurisdiction, that are or
may become applicable to the PARTIES or their AFFILIATES during the term of the
O&M CONTRACT.

 

45.2 Specifically, each PARTY confirms, to the extent of its knowledge, that in
connection with this O&M CONTRACT, neither it, nor any of its AFFILIATES and its
contractors and subcontractors, and its and their respective directors,
officers, employees, agents and representatives or other persons working for or
on behalf of any of the foregoing with respect to this O&M CONTRACT, has made,
offered, authorized or promised to make, any payment, gift, promise or other
advantage (including any fee, gift, sample, travel expenses, entertainment,
service, equipment, loan, debt forgiveness, donation, grant or other payment or
support in cash or in kind), directly or indirectly, to any PROHIBITED PERSON
(a) for the purpose of obtaining or retaining business or favourable government
action, influencing any official act or decision of a PROHIBITED PERSON or
inducing such PROHIBITED PERSON to use his or her influence over any
governmental act or decision or otherwise secure any improper advantage for any
party or (b) that would otherwise violate any Applicable Anti-Corruption Law.

 

Page 48 of 101



--------------------------------------------------------------------------------

 

45.3 Each PARTY further agrees and undertakes, respectively, that in connection
with this O&M CONTRACT, neither it, nor any of its AFFILIATES and its
contractors and subcontractors, and its and their respective directors,
officers, employees, and agents, will make, offer, authorize or promise to make,
any payment, gift, promise or other advantage (including any fee, gift, sample,
travel expense, entertainment, service, equipment, loan, debt forgiveness,
donation, grant or other payment or support in cash or in kind), directly or
indirectly, to any PROHIBITED PERSON (a) for the purpose of obtaining or
retaining business or favourable government action, influencing any official act
or decision, of a PROHIBITED PERSON or inducing such PROHIBITED PERSON to use
his or her influence over any governmental act or decision or otherwise secure
any improper advantage for any party or (b) that would otherwise violate any
Applicable Anti-Corruption Law.

 

45.4 As a matter of corporate policy, each PARTY expressly prohibits payment of
bribes and also payment of any so-called “facilitation” or “grease” payments in
connection with its business operations by any contractor, agent or
subcontractor engaged to provide goods or services to such PARTY or its
AFFILIATES.

 

45.5 Notwithstanding the foregoing undertakings, each PARTY agrees to notify the
other promptly upon discovery of any instances where it has formed a reasonable
belief that it, any of its AFFILIATES or its contractors or subcontractors, or
its or their respective owners, directors, officers, employees, agents or
representatives failed to comply with any provisions of this Clause 44.

 

45.6 Each PARTY agree and undertake that in connection with this O&M CONTRACT
and in connection with any other business transactions involving the other in
the Federal Republic of Nigeria, each PARTY, and each of their respective
AFFILIATES, contractors and subcontractors:

 

  45.6.1 will apply effective disclosure controls and procedures;

 

  45.6.2 will maintain throughout the term of the O&M CONTRACT and, except as
otherwise provided herein, for at least three (3) years following the expiration
or termination of this O&M CONTRACT, books, records and accounts which, in
reasonable detail, accurately and fairly reflect the transactions undertaken and
the disposition of assets; and

 

Page 49 of 101



--------------------------------------------------------------------------------

 

  45.6.3 will maintain an internal accounting control system that is sufficient
to ensure the proper authorization, recording and reporting of all transactions
and to provide reasonable assurances that violations of the anticorruption laws
of the applicable jurisdictions will be prevented, detected and deterred.

 

45.7 The OWNER agrees and acknowledges that the COMPANY, itself or through its
duly appointed representatives, shall have the right during normal business
hours and upon reasonable notice to inspect and audit any and all books and
records of the OWNER relating to the OWNER’s compliance with its obligations
under this Clause 44, and to make copies, at its expense, of any such books and
records.

 

45.8 Each PARTY agrees to cooperate with the other as the other may request in
making its books, records and personnel available in connection with any
investigation conducted by governmental authorities of matters that may
implicate transactions or activities carried out by the PARTIES in connection
with this O&M CONTRACT. Each PARTY will also provide the other PARTY with such
further assurances or certificates that such party may reasonably request from
time to time during the term of the O&M CONTRACT relating to matters covered by
this Clause 44, and each PARTY shall, upon request, certify to the other PARTY
in writing its compliance with this Clause 44 on an annual basis.

 

45.9 All payments by the COMPANY to the OWNER shall be made in accordance with
the terms of payment specified in this O&M CONTRACT. In the absence of any such
specific payment instructions elsewhere in this O&M CONTRACT, payments by the
COMPANY to the OWNER shall only be made by cheque or wire transfer to a bank
account of the OWNER as mutually agreed by the PARTIES in the country in which
the OWNER is incorporated or where it has its head office, or to its office in
the Federal Republic of Nigeria, details of which shall be given by the OWNER to
the COMPANY in writing. Such notification shall be deemed to constitute a
representation that the bank account so notified is owned solely by the OWNER
and that no person other than the OWNER has any ownership of or interest in such
account.

 

45.10 Each PARTY represents represent and covenants that (a) no Prohibited
Person will have, during the term of the O&M CONTRACT, a direct or indirect
interest in it or in this O&M CONTRACT, or in the proceeds thereof, and (b) it
shall notify the other PARTY promptly and in writing of any change in the
foregoing.

 

45.11 Each PARTY further agrees and undertakes that with respect to any
contractors and subcontractors they may engage in connection with this O&M
CONTRACT or any other business transactions in the Federal Republic of Nigeria
involving the PARTIES that it will conduct appropriate due diligence prior to
appointing or engaging such contractors or subcontractors to ensure that they
are duly qualified to perform the tasks for which they have been engaged and
that they are of good reputation

 

Page 50 of 101



--------------------------------------------------------------------------------

 

46 SURVIVAL

Notwithstanding any other provision of the O&M CONTRACT the following conditions
shall survive expiration or termination of the O&M CONTRACT (together with any
accrued payment obligations of the PARTIES and obligations relating to the
redelivery of the FPSO):

PATENT INDEMNIFICATION

INSURANCE AND INDEMNITY

PARENT COMPANY GUARANTEES

ARBITRATION

APPLICABLE LAW

CONFIDENTIALITY

NOTICE

ANTI-CORRUPTION

SURVIVAL

OVERALL LIABILITY

any and other provision which by its nature should continue to apply after
termination.

 

47 PATENT INDEMNIFICATION

 

47.1 In addition to any other indemnifying provisions contained herein,
CONTRACTOR represents and warrants that the use or construction of any and all
procedures, equipment and/or materials, the FPSO or any process furnished by
CONTRACTOR and used in the O&M CONTRACT do not infringe any license, patent or
other trade secret which has been issued or applied for, and CONTRACTOR agrees
to protect, defend, indemnify and hold COMPANY harmless from and against any and
all claims, losses, costs, demands, damages, suits, judgments, penalties,
liabilities, debits, expenses and causes of action and every other claim or
litigation (including all costs thereof and attorney’s fees) of every kind and
character whether known or unknown, whether predating the O&M CONTRACT or not,
made by or arising in favour of daily patentee, licensee or claimant of any
right or priority to such procedures, equipment and/or materials, FPSO or
process, or the use or construction thereof, which may result or arise from
furnishing or use of any such procedures, equipment and/or materials, FPSO or
process by CONTRACTOR in connection with the O&M CONTRACT.

 

Page 51 of 101



--------------------------------------------------------------------------------

 

47.2 All intellectual property of CONTRACTOR GROUP shall remain vested in the
CONTRACTOR GROUP. CONTRACTOR GROUP reserves the sole right to apply for patent
or registrable rights in any country in respect of any article, process or idea
developed, arising out of or conceived during the performance of the O&M
CONTRACT.

 

47.3 CONTRACTOR grant to COMPANY, an irrevocable, perpetual, world-wide,
royalty-free right to use or have used (as well as modify, transfer, adapt,
copy, reproduce, exploit, apply, manipulate and otherwise enjoy) by COMPANY
GROUP, and any third party for the provision of goods and services by such party
to COMPANY GROUP under this O&M CONTRACT, any intellectual property rights owned
by or licensed by CONTRACTOR GROUP during the performance of the O&M CONTRACT to
the extent necessary or desirable for purposes of COMPANY exercising their
rights and obligations under this O&M CONTRACT.

 

48 OVERALL LIABILITY

Other than in respect of CONTRACTOR’s obligations under Clauses 10.6, 32.1, and
46.1, and Article 26, CONTRACTOR’s total cumulative liability to COMPANY arising
from or in connection with, the performance (or non-performance) under this O&M
CONTRACT and combined with that of OWNER under the CHARTERPARTY shall be limited
to fifty million United States Dollars (US$50,000,000).

 

49 PUBLICITY

Except to the extent required by law or nationally recognized stock exchange (in
which case no such advance consent shall be required), each PARTY shall not, and
shall procure that each member of its GROUP shall not, publish or permit to be
published either alone or in conjunction with any other person any information
or any other material of any kind relating to this O&M CONTRACT, without prior
reference to and approval from the other PARTY. Such consent shall only apply to
each specific application and relate only to that application. The accuracy of
any information published by a PARTY or any member of that PARTY’s Group, which
was not supplied directly by the other PARTY, shall be the absolute
responsibility of PARTY publishing such information.

 

Page 52 of 101



--------------------------------------------------------------------------------

O & M

CONTRACT

SECTION III

CONTRACT FOR PROVISION OF OPERATIONAL

AND MAINTENANCE SERVICES FOR FPSO

ARMADA PERDANA IN THE OYO FIELD

DEVELOPMENT

O&M CONTRACT PRICES AND SCHEDULES

FOR VARIATIONS

No : OCEANIC/FPSO/14/002/1

 

1. COMPENSATION for FPSO Operational and Maintenance Services

COMPANY shall pay CONTRACTOR the COMPENSATION in accordance with Section II,
Clause 27.1.

 

Page 53 of 101



--------------------------------------------------------------------------------

 

2. RATES AND FEES FOR REIMBURSABLE EXPENSES

 

  2.1 CATERING AND ACCOMMODATION RATES FOR COMPANY PERSONNEL, SUPERNUMERARIES

With reference to Section II, Clause 27.3, COMPANY shall pay CONTRACTOR the
following lump sum rates for the accommodation of its personnel or guests on
board the FPSO:

 

     Total US$  

2.1.1. Breakfast or snack

     11/ per person/ meal   

2.1.2. Lunch

     17/ per person/ meal   

2.1.3. Dinner

     17/ per person/ meal   

2.1.4. Accommodation per night per person

     30/ per person/ meal   

 

  2.2 RATES FOR OPTIONAL ADDITIONAL PERSONNEL AS MAY BE REQUIRED BY COMPANY ON
THE FPSO DURING OPERATION

COMPANY shall pay CONTRACTOR the following daily rates for optional additional
personnel as may be required by COMPANY on the FPSO during operations:

 

2.2.1 Production Supervisor

   US$ 750.00         per day (12 hours/day ) 

2.2.2. Production Operator

   US$ 550.00         per day (12 hours/day ) 

2.2.3. Cargo Master

   US$ 550.00         per day (12 hours/day ) 

2.2.4. Foreman/Supervisor

   US$ 450.00         per day (12 hours/day ) 

2.2.5. Mechanic

   US$ 400.00         per day (12 hours/day ) 

2.2.6. Electrician

   US$ 400.00         per day (12 hours/day ) 

2.2.7. E & I Technician

   US$ 450.00         per day (12 hours/day ) 

2.2.8. Chief Engineer

   US$ 550.00         per day (12 hours/day ) 

2.2.9. Fitter

   US$ 250.00         per day (12 hours/day ) 

2.2.10. Crane Operator

   US$ 250.00         per day (12 hours/day ) 

The accommodation and catering cost are included in the rate of said personnel.
The above rates are applicable to short periods only when rotation is not
required.

 

  2.3 FEES FOR OTHER EXPENSES INCURRED BY CONTRACTOR

With reference to Section II, Clauses 27.3.2 and 27.3.3, COMPANY shall pay the
expenses incurred by CONTRACTOR at documented cost plus 10% for services and 10%
for procured items and subcontracts.

 

Page 54 of 101



--------------------------------------------------------------------------------

3. VARIATION ORDERS

After the DATE OF ACCEPTANCE should COMPANY request a change in the Scope of
Work under this O&M CONTRACT then by way of compensation COMPANY may choose at
its sole discretion one or more of the following:

 

  3.1 Lump sum and milestones payments to be mutually agreed by the PARTIES; or

 

  3.2 Documented Cost as per Clause 2.3 above.

 

4. KEY PERFORMANCE INDIDATOR (KPI) INCENTIVES

COMPANY shall pay CONTRACTOR KPI INCENTIVES in accordance with Section II,
Clause 27.2 and Appendix II to this Section III - O&M CONTRACT Prices and
Schedules for Variations.

 

Page 55 of 101



--------------------------------------------------------------------------------

SECTION III

APPENDIX “1”

CONTRACTOR’s and COMPANY’s “GUARANTEEs”

 

Page 56 of 101



--------------------------------------------------------------------------------

PARENT COMPANY GUARANTEE

This Parent Company Guarantee and Indemnity (the “Guarantee”) is entered into on
this     day of                     , 2014 by Bumi Armada Berhad, a Company
organised and existing under the laws of Malaysia with registered office at
Level 21, Menara Perak, 24 Jalan Perak, 50450 Kuala Lumpur, Malaysia (the
“Guarantor”), in favour of Oceanic Consultants Nigeria Limited (the “COMPANY”).

For and In consideration of good and valuable consideration receipt of which is
hereby acknowledged by the Guarantor:

 

1 The Guarantor hereby irrevocably and unconditionally guarantees the prompt
performance and execution of all obligations and liabilities (including, without
limitation, interest to date of payment under the Contract) of its subsidiary,
Bumi Armada (Singapore) Pte. Ltd. (the “CONTRACTOR”), under or in connection
with the CONTRACT FOR THE PROVISION OF OPERATIONAL AND MAINTENANCE SERVICES FOR
FPSO ARMADA PERDANA IN THE OYO FIELD DEVELOPMENT entered into between COMPANY
and CONTRACTOR and effective as of 1 January 2014 in the context of the
development of the Oyo Field in OML-120, Nigeria (the “Contract”) and guarantees
the due performance of the CONTRACTOR’s obligations, and the punctual payment of
all amounts due and payable by CONTRACTOR, under or in connection with the
Contract.

If the CONTRACTOR fails to discharge any such obligation in accordance with the
terms of the Contract the Guarantor will forthwith discharge the same (as if it
were the principal obligor) and will pay COMPANY any and all documented damages
COMPANY may incur and be entitled to under the Contract by reason of any such
failure of the CONTRACTOR.

 

2 The Guarantor irrevocably and unconditionally agrees with the COMPANY that if,
for any reason, any amount claimed by the COMPANY under Clause 1 is not
recoverable on the basis of a guarantee, it will be liable as a principal debtor
and primary obligor to indemnify the COMPANY against any cost, loss or liability
it incurs as a result of the CONTRACTOR not performing its obligation and paying
any amount expressed to be payable by it under the Contract on the date when it
is expressed to be due. The amount payable by the Guarantor under this indemnity
will not exceed the amount it would have had to pay under Clause 1 if the amount
claimed had been recoverable on the basis of a guarantee.

 

3 The liability of the Guarantor will not be discharged or impaired by any:

 

  (a) variation to or replacement of the Contract, or any change in the
obligations undertaken by the CONTRACTOR

 

Page 57 of 101



--------------------------------------------------------------------------------

  (b) any time, waiver, consent, forbearance or indulgence by COMPANY as to any
matter, including as to performance, payment, or any other matter whatsoever

 

  (c) disability, incapacity, insolvency, change in the status or constitution,
judicial reorganisation, winding up or dissolution of the CONTRACTOR or the
Guarantor or the COMPANY

 

  (d) change in relationship between the Guarantor and the CONTRACTOR, or

 

  (e) any assignment or transfer of the Contract or any interest in it by
CONTRACTOR or by COMPANY (this Guarantee being for the benefit of COMPANY and
its permitted assignees of the Contract)

or any other matter which would otherwise release a guarantor.

 

4 The Guarantor waives and releases all rights of subrogation and/or set-off
which it may have against the CONTRACTOR and/or any rights to claim or prove as
a creditor of the CONTRACTOR in competition with the COMPANY to any rights of
COMPANY against the CONTRACTOR or any third party.

 

5 All payments by the Guarantor are to be made in US Dollars, without set-off or
counterclaim, free and clear of any restriction, condition, deduction or
withholding. If the Guarantor is required by any law to make a deduction or
withholding from any payment (including tax) the amount due from the Guarantor
will be increased as necessary to ensure that, after such deduction or
withholding, COMPANY actually receives and retains an amount equal to the amount
it would have received if no deduction or withholding had been required; for the
avoidance of doubt, and notwithstanding the foregoing, Guarantor shall not be
required to increase amounts as a result of deduction or withholding if, and to
the extent that, under the terms and conditions of the Contract, the COMPANY was
allowed to withhold or deduct without being required to increase the amount due

 

6 The Guarantor represents and warrants that it is a corporation duly organised
and validly existing under the laws of Malaysia, it is solvent and able to pay
its debts as they fall due, it has full power and authority to enter into this
Guarantee, it has taken all necessary corporate and other action to authorise it
to do so, and this Guarantee is legal, valid, binding and enforceable against
it.

The Guarantor agrees to furnish to the COMPANY such evidence of the due
authorisation and execution of this Guarantee as the COMPANY may reasonably
request.

 

7 The Guarantor represents and warrants that it directly owns 100% of the shares
in CONTRACTOR and agrees not to transfer any of its shareholdings in CONTRACTOR
without COMPANY’s prior consent which consent shall not be unreasonably withheld
by COMPANY.

 

8 No failure to exercise, or delay in exercising, a right of COMPANY under this
Guarantee or the Contract will operate as a waiver of that right, nor will a
single or partial exercise of a right preclude a further exercise of that right
or the exercise of another right. No payment by the Guarantor will discharge the
obligation of the Guarantor unless and until the COMPANY has received payment in
full in the currency in which the obligation is denominated.

 

Page 58 of 101



--------------------------------------------------------------------------------

9 The amount to be paid by the Guarantor under this Guarantee shall include all
documented costs and expenses (including legal fees) reasonably incurred by
COMPANY in connection with the enforcement of this Guarantee or of the
underlying obligation against the CONTRACTOR.

 

10 The Guarantor agrees that it shall not be necessary, as a condition to
enforce this Guarantee, that suit be first instituted against the CONTRACTOR or
that any right or remedies against the CONTRACTOR or any other party be first
exhausted. Rather, it is understood and agreed that the liability of the
Guarantor hereunder shall be primary, direct and in all respects unconditional.

 

11 This Guarantee extends to all obligations of CONTRACTOR expressed in the
Contract, whether such obligations are undertaken by CONTRACTOR as a principal
or as an agent for any other party to the relevant Production Sharing Contract
covering Oil Mining Lease 120 Deep Offshore Nigeria.

 

12 This Guarantee shall terminate when the CONTRACTOR has no further liability
(actual or contingent) to the COMPANY under the Contract.

 

13 All notices to be given by the COMPANY under this Guarantee to the Guarantor
shall be made in writing and either delivered personally or sent by registered
mail or certified mail or transmitted by facsimile to the following
address/facsimile number:

Bumi Armada Berhad

Attention: CEO/ Executive Director

Level 21, Menara Perak

24 Jalan Perak, 50450 Kuala Lumpur

Malaysia

Fax: +6.03.2163.3600

Such notices shall be effective when delivered if delivered personally or when
received if sent by registered or certified mail, or if sent by facsimile when
the COMPANY receives confirmation of transmission.

This Guarantee shall be construed under English law. The Guarantor submits
irrevocably to the exclusive jurisdiction of the English courts (provided that
judgement may be enforced by the courts of any jurisdiction).

This Guarantee has been executed as a deed and it has been delivered on the date
stated above.

[Signature Page Follows]

 

Page 59 of 101



--------------------------------------------------------------------------------

IN WITNESS THEREOF, executed as a Deed for and on behalf of:

Bumi Armada Berhad

 

Printed Name:                                  
                                       
Title:                                    
                                                      Witness:

 

Printed Name:                                  
                                       

 

Page 60 of 101



--------------------------------------------------------------------------------

GUARANTEE

This Guarantee and Indemnity (the “Guarantee”) is entered into on this     day
of             , 2014 CAMAC Energy, Inc. a Company organised and existing under
the laws of Delaware with offices at 1330 Post Oak Boulevard, Suite 2250,
Houston, TX 77056 (the “Guarantor”), in favour of Bumi Armada (Singapore) Pte.
Ltd. (the “CONTRACTOR”).

For and in consideration of good and valuable consideration the receipt of which
is hereby acknowledged by the Guarantor:

 

1 The Guarantor hereby irrevocably and unconditionally guarantees the prompt
performance and execution of all obligations and liabilities (including, without
limitation, interest to date of payment under the Contract) of its subsidiary,
Oceanic Consultants Nigeria Limited (the “COMPANY”), under or in connection with
the CONTRACT FOR THE PROVISION OF OPERATIONAL AND MAINTENANCE SERVICES FOR FPSO
ARMADA PERDANA IN THE OYO FIELD DEVELOPMENT entered into between COMPANY and
CONTRACTOR and effective as of 1 January 2014 in the context of the development
of the Oyo Field in OML-120, Nigeria (the “Contract”) and guarantees the
punctual payment of all amounts due and payable by COMPANY under or in
connection with the Contract.

If the COMPANY fails to discharge any such obligation in accordance with the
terms of the Contract the Guarantor will forthwith discharge the same (as if it
were the principal obligor) and will pay CONTRACTOR any and all documented
damages CONTRACTOR may incur and be entitled to under the Contract by reason of
any such failure of the COMPANY.

 

2 The Guarantor irrevocably and unconditionally agrees with the CONTRACTOR that
if, for any reason, any amount claimed by the CONTRACTOR under Clause 1 is not
recoverable on the basis of a guarantee, it will be liable as a principal debtor
and primary obligor to indemnify the CONTRACTOR against any cost, loss or
liability it incurs as a result of the COMPANY not paying any amount expressed
to be payable by it under the Contract on the date when it is expressed to be
due. The amount payable by the Guarantor under this indemnity will not exceed
the amount it would have had to pay under Clause 1 if the amount claimed had
been recoverable on the basis of a guarantee.

 

3 The liability of the Guarantor will not be discharged or impaired by any:

 

  (a) variation to or replacement of the Contract, or any change in the
obligations undertaken by the COMPANY

 

Page 61 of 101



--------------------------------------------------------------------------------

 

  (b) any time, waiver, consent, forbearance or indulgence by CONTRACTOR as to
any matter, including as to performance, payment, or any other matter whatsoever

 

  (c) disability, incapacity, insolvency, change in the status or constitution,
judicial reorganisation, winding up or dissolution of the COMPANY or the
Guarantor or the CONTRACTOR

 

  (d) change in relationship between the Guarantor and the COMPANY, or

 

  (e) any assignment or transfer of the Contract or any interest in it by
COMPANY or by CONTRACTOR (this Guarantee being for the benefit of CONTRACTOR and
its permitted assignees of the Contract)

or any other matter which would otherwise release a guarantor.

 

4 The Guarantor waives and releases all rights of subrogation and/or set-off
which it may have against the COMPANY and/or any rights to claim or prove as a
creditor of the COMPANY in competition with the CONTRACTOR to any rights of
CONTRACTOR against the COMPANY or any third party.

 

5 All payments by the Guarantor are to be made in US Dollars, without set-off or
counterclaim, free and clear of any restriction, condition, deduction or
withholding. If the Guarantor is required by any law to make a deduction or
withholding from any payment (including tax) the amount due from the Guarantor
will be increased as necessary to ensure that, after such deduction or
withholding, CONTRACTOR actually receives and retains an amount equal to the
amount it would have received if no deduction or withholding had been required;
for the avoidance of doubt, and notwithstanding the foregoing, Guarantor shall
not be required to increase amounts as a result of deduction or withholding if,
and to the extent that, under the terms and conditions of the Contract, the
COMPANY was allowed to withhold or deduct without being required to increase the
amount due.

 

6 The Guarantor represents and warrants that it is a corporation duly organised
and validly existing under the laws of Delaware, it is solvent and able to pay
its debts as they fall due, it has full power and authority to enter into this
Guarantee, it has taken all necessary corporate and other action to authorise it
to do so, and this Guarantee is legal, valid, binding and enforceable against
it.

The Guarantor agrees to furnish to the CONTRACTOR such evidence of the due
authorisation and execution of this Guarantee as the CONTRACTOR may reasonably
request.

 

7 No failure to exercise, or delay in exercising, a right of CONTRACTOR under
this Guarantee or the Contract will operate as a waiver of that right, nor will
a single or partial exercise of a right preclude a further exercise of that
right or the exercise of another right. No payment by the Guarantor will
discharge the obligation of the Guarantor unless and until the CONTRACTOR has
received payment in full in the currency in which the obligation is denominated.

 

Page 62 of 101



--------------------------------------------------------------------------------

8 The amount to be paid by the Guarantor under this Guarantee shall include all
documented costs and expenses (including legal fees) reasonably incurred by
CONTRACTOR in connection with the enforcement of this Guarantee or of the
underlying obligation against the COMPANY.

 

9 The Guarantor agrees that it shall not be necessary, as a condition to enforce
this Guarantee, that suit be first instituted against the COMPANY or that any
right or remedies against the COMPANY or any other party be first exhausted.
Rather, it is understood and agreed that the liability of the Guarantor
hereunder shall be primary, direct and in all respects unconditional.

 

10 This Guarantee extends to all obligations of COMPANY expressed in the
Contract, whether such obligations are undertaken by COMPANY as a principal or
as an agent for any other party to the relevant Production Sharing Contract
covering Oil Mining Lease 120 Deep Offshore Nigeria.

 

11 This Guarantee shall terminate when the COMPANY has no further liability
(actual or contingent) to the CONTRACTOR under the Contract.

 

12 All notices to be given by the CONTRACTOR under this Guarantee to the
Guarantor shall be made in writing and either delivered personally or sent by
registered mail or certified mail or transmitted by facsimile to the following
address/facsimile number:

CAMAC Energy, Inc.

1330 Post Oak Boulevard

Suite 2250

Houston, Texas 77056

Fax: +1 713 965 5128

Such notices shall be effective when delivered if delivered personally or when
received if sent by registered or certified mail, or if sent by facsimile when
the CONTRACTOR receives confirmation of transmission.

This Guarantee shall be construed under English law. The Guarantor submits
irrevocably to the exclusive jurisdiction of the English courts (provided that
judgement may be enforced by the courts of any jurisdiction).

[Signature Page Follows]

 

Page 63 of 101



--------------------------------------------------------------------------------

IN WITNESS THEREOF, executed as a Deed for and on behalf of:

 

CAMAC Energy, Inc.

 

Printed Name:                                  
                                       
Title:                                    
                                                      Witness:

 

Printed Name:                                  
                                       

 

Page 64 of 101



--------------------------------------------------------------------------------

SECTION III

APPENDIX “2”

KEY PERFORMANCE INDICATOR (KPI) INCENTIVES

 

Page 65 of 101



--------------------------------------------------------------------------------

Bumi Armada Asset Management & Operation Key Performance Indicators – A Brief
Review

75% of performance indicators allocated for Production/Operational index,
monitored on daily basis and 25% for Annual Index, calculated on yearly basis.

The fractions of Asset Management & Operations (AMO) Operational KPI are shown
as below chart:

 

 

 

LOGO [g724993g89b88.jpg]

Note: It is proposed that initially the percentage weight for Gas Injection be
30% and Water Injection be 0% (all others remaining the same as above.) Once it
is confirmed that Water Injection is required and all COMPANY facilities (well,
tree, flowline, etc.) are installed the percentage weights will revert to those
proposed in the table above.

Annual Performance Incentive

With effect from and including July 1, 2014 for each calendar year the Company
shall pay to the O&M Contractor an amount calculated in accordance with this
provision (the “Annual Performance Incentive”).

The Annual Performance Incentive shall be made up of:

 

  (i) A production bonus (“ProdIncentive”);

 

  (ii) An injection bonus for Gas Compression (“GasIncentive”);

 

  (iii) An injection bonus for Water Injection (“WaterIncentive”);

 

  (iv) A bonus for the non-occurrence of lost time incidents and industrial
strike action (“LTI_Incentive”);

 

  (v) An environmental, health, safety and social management bonus
(“EHSS_Incentive”);

 

Page 66 of 101



--------------------------------------------------------------------------------

The Annual Performance Incentive for any calendar year shall be arrived at by
applying the following formula:

 

 

LOGO [g724993g35j76.jpg]

The DailyIncentive of US$15,000.00 over 365 days corresponds to a maximum annual
incentive of US$5,475,000.

A. Production and Operational Index

 

1. Production Incentive target availability –

a. A volumetric approach – % of target achievable to be handled by process
topside per day

b. Target issued by Client based on historical data and maintenance plan
provided by BAB operation team

c. Effective maintenance/shutdown scheduling is important to avoid excessive
hour usage

d. Production incentive is “all or nothing”: if ActualGrossProd equals or exceed
ProdTarget for the day then 100% of the daily ProdIncentive is earned. If
ActualGrossProd is less than ProdTarget no ProdIncentive is earned.

e. Daily ProdIncentive =

 

 

LOGO [g724993g83a76.jpg]

 

  —   Weightage = 35% from DailyIncentive

 

  —   ProdIncentive = Incentive for hydrocarbon

 

  —   AnnualShutdownDaysAllowance = 10 days

 

  —   ActualGrossProd = actual gross liquid hydrocarbon production for the day

 

  —   ProdTarget = the target daily processing quantity for the FPSO, which is
agreed between COMPANY and CONTRACTOR

 

  —   ProductionState = 1 if the producer wishes and can produce to the
nominated gross liquids and it is not a planned shutdown day under the
AnnualShutdowDaysAllowance; 0 otherwise;

 

Page 67 of 101



--------------------------------------------------------------------------------

provided that if the O&M Contractor:

fails on any day to handle produced water in a manner that is in compliance with
all applicable laws and regulations, then ProdIncentive for that day shall be
zero dollars.

 

2. Injection – Water

 

LOGO [g724993g93m25.jpg]

a. Below target – reduction on performance incentive.

 

  —   Weightage = 15% from daily incentive

 

  —   WaterIncentive = Water Injection Incentive for the day

 

  —   WaterInjTarget = daily water injection target (set by the Producer
monthly)

 

  —   MinWaterInjTarget = daily minimum water injection target (fixed number to
be determined)

 

  —   ActualInjectionAmount = actual amount of water injected in the day

b. 100% of daily WaterIncentive is earned if ActualInjectionAmount meets or
exceeds WaterInjTarget. Zero incentive is earned if ActualInjectionAmount is
less than MinWaterInjTarget. Incentive is pro-rated if ActualInjectionAmount is
between WaterInjTarget and MinWaterInjTarget.

c. Injection equipment/system performance, reservoir condition will be the
pivotal factors.

d. In-house Rotating specialist can ensure the system integrity

e. BAB must be given access to Client reservoir layout, well testing scheme,
production programme

 

Page 68 of 101



--------------------------------------------------------------------------------

f. If FPSO Water Injection facilities are fully operational and available for
water treatment and injection but injection is limited due solely to failure of
COMPANY facilities, a minimum of 50% of daily WaterIncentive will be earned.

 

2. Gas Injection

 

 

LOGO [g724993g63w39.jpg]

a. below target – reduction on performance incentive.

 

  —   Weightage = 15% from daily incentive

 

  —   InjectionIncentive= Injection incentive for the day

 

  —   GasInjTarget = daily gas injection target (set by the Producer monthly)

 

  —   MinGasLiftTarget = daily minimum gas injection target (fixed number to be
determined)

 

  —   ActualInjectionAmount = actual amount of gas injected in the day

b. 100% of daily GasIncentive is earned if ActualInjectionAmount meets or
exceeds GasInjTarget. Zero incentive is earned if ActualInjectionAmount is less
than MinGasInjTarget. Incentive is pro-rated if ActualInjectionAmount is between
GasInjTarget and MinGasInjTarget. Daily GasIncentive cannot exceed
0.15xDailyIncentive.

c. Injection equipment/system performance, reservoir condition will be the
pivotal factors.

d. In-house Rotating specialist can ensure the system integrity

e. BAB must be given access to Client reservoir layout, well testing scheme,
production programme

f. If FPSO Gas Compression facilities are operational and available to compress
all produced gas but gas injection is limited due solely to failure of COMPANY
facilities, a minimum of 50% of daily GasIncentive will be earned.

 

Page 69 of 101



--------------------------------------------------------------------------------

 

3. Safe Practise – safety performance LTI

 

 

LOGO [g724993g52n17.jpg]

a.

 

  —   Weightage = 10% from daily incentive

 

  —   LTI-Incentive = bonus earned for non-occurrence of LTIs and Industrial
Strikes for the day

 

  —   LTI_Strike_State = 1 if no LTIs occurs and no industrial strike occurs all
day 0 otherwise

B. Annual Index

 

  1. Environment, Health, Safety & Sustainability (EHSS)

 

LOGO [g724993g62n96.jpg]

 

  —   Weightage = 25% from DailyIncentive

 

  —   EHSS_Incentive = bonus earned for executing an EHSS Initiative

 

  —   EHSS_InitiativePerformance = 1 if the EHSS Initiative is executed to the
satisfaction of Client, 0 otherwise

 

  —   EHSS_InitiativeCount = total EHSS Initiatives in the year

On or before the first day of January in each calendar year, the Parties shall
use their best endeavours, and acting in good faith, to agree the EHSS
Initiatives for the then current calendar year.

Not less than 5 EHSS Initiatives, unrelated to LTIs, should be identified each
year. Initiatives that should be considered in this category include actions
relating to improving employee morale, retention of staff, training and
promotion of local staff, community relations, and development of local content.

 

 

Page 70 of 101



--------------------------------------------------------------------------------

Summary

 

Maximum Annual Incentive

   US$ 5,475,000       Per 365 days

DailyIncentive

   $ 15,000.00       Per days

Incentive Break Down $/day

Oil Incentive

   $ 5,250.00       35% from daily incentive

Gas Injection Incentive

   $ 2,250.00       15% from daily incentive

Water Injection Incentive

   $ 2,250.00       15% from daily incentive

LTI Incentive

   $ 1,500.00       10% from daily incentive

EHSS Incentive (Annual)

   $ 1,368,750.00      

 

Page 71 of 101



--------------------------------------------------------------------------------

 

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       72  of 101         

OML 120/121

OYO EXPANSION

SCOPE OF WORK

FPSO SUPPLY AND FIELD OPERATION

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       73  of 101         

 

RECORD OF AMENDMENT

It is certified that the amendments listed below have been incorporated in this
copy of the publication.

 

AMENDED SECTION

  

PARAGRAPH NO.

  

DESCRIPTION OF CHANGES

                 

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       74  of 101         

 

TABLE OF CONTENTS

 

1.0

 

INTRODUCTION

   75

1.1

 

General

   75

1.2

 

Oyo Field Expansion Description

   75

1.3

 

Outline of Scope of Work

   76

2.0

 

OPERATIONS

   77

2.1

 

General

   77

2.2

 

Operations Organisation

   77

2.3

 

CONTRACTOR’s Obligations

   78

2.4

 

COMPANY’S Obligations

   80

2.5

 

Maintenance

   80

2.6

 

Classification Surveys

   82

2.7

 

Personnel

   82

2.8

 

COMPANY’s Accommodation and Facilities on Board the FPSO

   82

2.8.1

  Accommodation Facilities    82

2.8.2

  Meals    83

2.8.3

  Laundry    83

2.8.4

  Office Facilities    83

2.8.5

  Communications    84

3.0

 

QUALITY ASSURANCE

   84

4.0

 

INTERFACES AND RESPONSIBILITIES

   85

4.1

 

General

   85

4.2

 

Matrix of Interfaces

   85

4.3

 

Responsibility Tables

   96

5.0

 

HEALTH, SAFETY AND ENVIRONMENT (HSE)

   101

APPENDIX 1 – FPSO ACTION TRACKING REGISTER

  

101

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       75  of 101         

 

1.0 INTRODUCTION

 

1.1 General

In this SECTION the words and expressions established as definitions in SECTION
II - CONDITIONS OF CONTRACT shall have the same meanings as assigned to them in
such section, except when the context otherwise requires.

The PROJECT Title shall be:

OML 120

OYO FIELD EXPANSION

FPSO SUPPLY & FIELD OPERATION

This title shall appear on all drawings, documents and correspondence
appertaining to the CONTRACT.

 

1.2 Oyo Field Expansion Description

The information provided in this subsection is based on the best available
knowledge of the COMPANY at this time. It is provided for information purposes
only.

The initial phase of Oyo Expansion will include the drilling and completion of
two new producing wells and either a water injection well or a third producing
well, depending on reservoir requirements and drilling results. To bring online
the first two new producing wells (Oyo-7 and Oyo-8) as quickly as possible it is
planned to shut-in and abandon the currently producing wells (Oyo-5 and Oyo-6).
The subsea systems (trees, flowlines, umbilicals, etc.) from the two abandoned
wells will be relocated and connected to the two new wells. No change is
expected on the FPSO other than an increase in production; the existing risers
and umbilicals will remain in place.

The third well to be drilled will be either another producing well or a water
injection well. In either case it will be necessary to install a new riser and
flowline and make any other modifications necessary to connect this new well to
the FPSO systems.

During the second phase of Oyo Expansion it is envisaged to drill up to three
additional producing wells.

For all phases, all excess produced gas will continue to be reinjected into
Oyo-4.

Similar to the current producing wells, all future pipeline and riser systems
will be designed for 5ksi (345bar) internal pressure rating. Each producing well
will be equipped with a 10kpsi horizontal tree. Choking of the well streams will
occur aboard the FPSO. Each well will be connected to its pipeline system with a
vertical or horizontal connector.

As the Oyo Field Expansion may include one or more water injection wells to
maintain reservoir pressure it is necessary to commission the existing water
injection system onboard the FPSO.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       76  of 101         

 

All future subsea wells will be controlled via an electro-hydraulic control
system connected to the wells. The main umbilical will be connected to the FPSO
porch will be through an “I” tube and will be free-hanging to a Lazy “S” at the
seabed.

During the term of the CONTRACT, COMPANY may want to consider various enhanced
oil recovery upgrades for the FPSO, including condensate stripping and
stabilization.

 

1.3 Outline of Scope of Work

The CONTRACTOR shall carry out all activities required to operate and maintain
the FPSO in accordance with Section VI “Basis of Design”, to be chartered by the
COMPANY for the period and under the clauses specified in the CONDITIONS of
CONTRACT. The work, as described in this Section (the “WORK”), shall include,
but not be limited to, the following:

 

  —   CONTRACTOR shall complete all maintenance and repair items identified as
necessary to bring the FPSO back in to compliance with Section IV “Basis of
Design, as listed in Appendix 1 to this Scope of Work.

 

  —   The management and operation of the FPSO within the timeframe indicated in
CONTRACT.

 

  —   Development of Nigerian Content

 

  —   The provision all necessary services and assistance to COMPANY as
necessary to implement the field expansion plans outlined in subsection 1.2
above. Such services and assistance may include but is not limited to the items
below, and subject to CONDITIONS OF CONTRACT, Article 28 - Variations in the
CHARTERPARTY or Article 29 - Variations of the O&M Contract, as applicable:

 

  —   Interfacing with COMPANY’s other contractors, including Flexible
Contractor, Subsea Contractor, Drilling Contractor, and Installation Contractor,
as better defined in subsection 4.0 below.

 

  —   Provision of winches, operating personnel, and other temporary equipment
as necessary to pull in new risers.

 

  —   Engineering, procurement, fabrication, installation, and testing of new
riser spool pieces, manifold extensions, valves, and associated appurtenances to
connect new risers to the FPSO system(s).

 

  —   Preparation of engineering studies if requested by company to evaluate
enhanced oil recovery schemes.

 

  —   Support for commissioning and decommissioning of flowlines.

 

  —   Support for clean-up of new production wells.

 

  —   Provision of logistic support (e.g. personnel, systems, facilities,
marshalling sites, shore base support, security, transportation,
telecommunications, lodging and catering) for CONTRACTOR personnel, including
subcontractors and vendors.

 

  —   Preservation, retention, and updating, where applicable, of all documents,
drawings, dossiers, procedures, and manuals originally produced during the
design and conversion process under the NAE CHARTERPARTY.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       77  of 101         

 

 

2.0 OPERATIONS

 

2.1 General

The CONTRACTOR shall provide a dedicated Operation Organization for the proper
and continuous supervision and control of the Operations at Oyo field.

The CONTRACTOR warrants that it has the necessary management, support and
overall experience necessary to provide effective management of both the onshore
and offshore parts of the Operations at field and that sufficient corporate
resources shall be made available in the numbers of management personnel having
the levels of corporate authority necessary to exercise such management,
co-ordination and direction over its work force, suppliers, sub-contractors and
the constituent members of any consortium or joint venture in order to achieve
the CONTRACT requirements of quality and program.

 

2.2 Operations Organisation

A structured organization shall be established by CONTRACTOR to manage the
overall operation of the FPSO at Oyo field. The operations will be directed from
the CONTRACTOR Central Office and managed on a day to day basis by the FPSO
Management Team reporting to the onshore base Management in Nigeria.

The activities to be carried out by the Central Office shall include, but not be
limited to:

 

  —   Overall management and administration of the Contract with the COMPANY.

 

  —   Overall direction of onshore base and FPSO.

 

  —   Liaison with and reporting to the COMPANY where necessary; normal contact
with the COMPANY will be kept by onshore base.

 

  —   Establishment of the formal SMS system.

 

  —   Establishment of budget, preparation of financial reporting and
forecasting.

 

  —   Procurement services for spare parts, stores and consumables.

 

  —   Technical back-up to the offshore operations through the onshore Base.

The activities on charge the Onshore Base shall include, but not to be limited
to:

 

  —   Management of onshore and offshore facilities.

 

  —   Management of office, storage and transit facilities.

 

  —   Management of the supply of spare part, consumables and other materials
for the FPSO.

 

  —   Procurement of local materials and consumables.

 

  —   Organisation and co-ordination of the transport of materials and personnel
to/from the FPSO.

 

  —   Periodic reporting of activities, performances and results to the
Operation Manager in accordance with formal procedures.

 

  —   Establishment of budgets and management of financial aspects for all
onshore activities.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       78  of 101         

 

The FPSO team shall have in charge the following task:

 

  —   Management and operation of the FPSO, including offloading activities.

 

  —   Offshore liaison with and reporting to the Client.

 

  —   Implementation of Central Office prescribed policies, procedures and SMS.

 

  —   Responsibility for offshore safety under the formal HSE.

 

  —   Receipt, processing, storage and offloading crude oil.

 

  —   Maintenance of the FPSO under a formal planned Maintenance System in
accordance with Classification Society requirements.

 

  —   Inspection and ordinary maintenance (minor consumables and personnel) of
flowline and subsea system.

 

  —   Accommodation of FPSO complement and supply of catering services.

 

  —   Co-ordination and direction of stand-by and supply vessels.

 

  —   Periodic reporting of all activities to the onshore Base.

 

2.3 CONTRACTOR’s Obligations

CONTRACTOR shall operate the FPSO for the duration of the O&M Contract in an
efficient and competent manner, in order to meet all the operative requirements
and to achieve the target performances as specified in documents of Section VI –
“Design Basis”. It is responsible for all the field management activities
including process plant, vessel utilities and offloading system.

CONTRACTOR shall deliver hereunder and manage and operate the FPSO in accordance
with the terms of Section II -CONDITIONS of CONTRACT.

CONTRACTOR shall exercise due diligence to maintain the FPSO in an efficient and
good operating condition for the entire life and any extensions, according to
the maintenance Scope of Work described in the following paragraphs.

CONTRACTOR shall exercise due diligence to provide competent personnel and
maintain the complement of officer(s) and crew and, when required, by a safe
management of the system, additional competent and/or specialised personnel. In
particular CONTRACTOR shall supply a well trained Mooring Master, who will have
in charge the supervision of the offloading operations.

CONTRACTOR shall provide a crew member who can be trained by COMPANY to operate
the Subsea Control System under COMPANY’s instructions, and personnel to manage
chemicals required for topsides facilities and fuels and lubricants required for
normal operations.

CONTRACTOR will furnish replacements for those items used from its inventory for
day to day operation.

CONTRACTOR will furnish a laboratory equipment for crude analysis in accordance
to the Nigeria requirements.

CONTRACTOR shall use reasonable skill and care in conducting the offloading of
cargo from the FPSO to off-taking tankers in accordance with operating
procedures as specified in the agreed Terminal Regulations (NEED REFENCE).

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       79  of 101         

 

CONTRACTOR shall provide all bunker oil, grease, lubricants, and fresh water
required for operation and maintenance of the FPSO.

CONTRACTOR shall procure and provide all diesel fuel, chemicals, and fluids
related to operation and maintenance of the FPSO. Costs for these items will be
reimbursed by COMPANY in accordance with the O&M CONTRACT.

CONTRACTOR shall provide and maintain all necessary oil spill response equipment
in accordance with the agreed and approved Oil Spill Response and Contingency
Plan.

 

  —   Oil Spill Response Manual: AMO-CBGF-ALL-HSE-MAN-0004

 

  —   APK: Shipboard oil Pollution Emergency Plan (SOPEP): 21002-BAB-OP-0490

 

  —   APD: Shipboard oil Pollution Emergency Plan (SOPEP): 21004-BAB-OP-0490

 

  —   TGT: Shipboard oil Pollution Emergency Plan (SOPEP): 21006-BAB-OP-0490

 

  —   Facility Oil Spill Response Plan: AMO-INDI-ARS-HSE-PLN-0006

CONTRACTOR shall be responsible to furnish to COMPANY at the scheduled date all
documents and drawings it may have in its possession regarding the FPSO (in
respect of the Nigerian law and regulations) necessary for COMPANY to obtain the
authorisations and permits for the operations at the AREA OF OPERATIONS.

CONTRACTOR shall provide logistic support including:

 

  —   an onshore base for personnel reception and good storage,

CONTRACTOR shall identify and agree with the COMPANY the limitations for the
offloading operations. Terminal availability for berthing and loading will
remain under full responsibility and control of the FPSO Mooring Master.

CONTRACTOR shall design, supply and enforce adequate systems and procedures, in
addition to standard notices to ships and lights and fog horns, to ensure the
highest safety level of the FPSO against risk of collisions with passing
vessels. The procedures shall include, but not be limited to, reliable measures
to detect at a distance the passing vessel, and react by alarms and
communication, to warn off any vessel entering a specified distance range from
the FPSO.

CONTRACTOR shall carry out all the actions to prevent wax and hydrate blockage
during planned and unplanned well shut down, on COMPANY Representative request.
This includes flowlines flushing with Oyo fluids, flowline flushing and cleaning
using a batch of diesel and Oyo produced fluids, receiving and disposal of the
waxy deposits. Provisions to be made to meet the requirements of Basis of
Design.

CONTRACTOR shall perform all the laboratory tests on the incoming oil from
wells, under Company request and witness, by supplying and operating all the
laboratory equipment required to perform the above quality tests. It shall also
perform at its charge all the quality tests on the product to be delivered to
the shuttle tanker, to prove to COMPANY Representative that it is in compliance
with the export specification.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       80  of 101         

 

CONTRACTOR shall keep onboard the FPSO and maintain the agreed and approved O&M
Manuals for the FPSO.

CONTRACTOR shall maintain a complete and correct set of records pertaining to
all aspects of this Contract, including, but not limited to, meteorological
information, vessel performances, offloading sequences and parameters,
production performances, system failures and damages, maintenance activities. It
shall also keep regularly updated the manuals and the drawing according to any
modification introduced during the operating phases.

CONTRACTOR shall perform all the actions required for the system abandonment and
removal of FPSO at the end of the service life, including dismission and
recovery of risers and mooring system, under COMPANY’s Specification and in
accordance with terms of the CHARTERPARTY and O&M CONTRACT.

 

2.4 COMPANY’S Obligations

COMPANY will prepare the subsea production system so as to permit the proper
installation of the flowline system.

COMPANY will furnish any and all authorisations and permits required for the
installation of the system, and for the FPSO to operate at the AREA OF
OPERATIONS, except for authorisations and/or periodic testing relevant to the
vessel.

COMPANY will provide crude oil from the wells.

COMPANY will provide helicopter for transfer of Company and Contractor’s crew
members.

COMPANY will supply the shuttle tankers for periodic crude oil offloading.
Planning of terminal operations will be performed on a three months basis and
shall be agreed with CONTRACTOR, according to the expected production profile.

COMPANY will provide support vessel(s) and escort tug(s) required for CONTRACTOR
performance under the O&M Contract.

COMPANY will coordinate the interface with the Nigerian governmental authorities
for the offshore petroleum activities and any other relevant authorities with
regard to permits, authorizations and consents for the FPSO.

COMPANY will reimburse at cost the bunker oil and/or diesel fuel required for
offloading, well shut down and start up.

 

2.5 Maintenance

CONTRACTOR shall at all times maintain and preserve the FPSO in good condition,
working order and repair, by performing all the required intervention and
modifications in order to maintain the design level of safety, reliability and
operativity of the system.

CONTRACTOR shall perform all the maintenance activities on the FPSO system in
accordance to SECTION II - CONDITIONS of CONTRACT”. COMPANY will supply all
means and equipment to perform maintenance activities on the subsea system.
Company shall agree with CONTRACTOR the intervention procedures and shall ensure
that the above work minimize the impact on the production process and the
interference with the FPSO.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       81  of 101         

 

CONTRACTOR shall maintain the FPSO including its associated processing equipment
so as to entitle it to the classification and rating of appointed Classification
Authority, submitting the FPSO to all required surveys. Annually, during each
year of the CONTRACT, it shall furnish to COMPANY reproduced copies of all
annual certificates required and issued by the Classification Authority dated
within the previous 30 days, evidencing the maintenance of such classification.

CONTRACTOR shall agree with the appointed Classification Authority the
maintenance schedule for classification purposes, so to minimize the impact on
the production regularity.

CONTRACTOR shall keep regularly informed COMPANY of the maintenance activities
performed on FPSO, by issuing a periodic report on maintenance activities.
COMPANY shall verify the good performance of the maintenance activities
specified in the report.

CONTRACTOR shall procure all the materials, items, consumables and support
vessels/equipment required to carry out the inspection and maintenance
activities.

CONTRACTOR shall maintain an inventory of spare and replacement parts and
equipment, either on board the FPSO or at the onshore base, of sufficient type
and quantity to ensure compliance with the uptime requirements specified in
SECTION VI – Basis of Design.

CONTRACTOR undertakes that, apart from repairs following accidental damages or
due to FORCE MAJEURE, under no circumstances the maintenance activities shall
impose the disconnection of the tanker and the transfer to a dry dock.

CONTRACTOR shall perform all maintenance and repairs without causing the
production train(s) aboard the FPSO to be shut-down, except for an annual
credited period as “Maintenance Allowance”, established under SECTION II -
CONDITIONS of CONTRACT”.

CONTRACTOR shall coordinate and liaise with COMPANY to minimise disruption to
production in respect of such maintenance.

CONTRACTOR agrees to use all reasonable dispatch in order to complete necessary
maintenance in the event the FPSO is required to be shut down from service and
further agrees not to delay the FPSO’s return to service because the unused
Maintenance Allowance exceeds the time required to perform such maintenance. The
maintenance programme shall be optimised by ensuring the safety minimum
requirements provided for in the specifications.

Any dry-docking, if required, shall be performed in accordance with the terms
stated in SECTION II – CONDITIONS OF CONTRACT.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       82  of 101         

 

 

2.6 Classification Surveys

All parts of the system shall be submitted to initial and periodic survey,
according to the requirements of the appointed Classification Authority. The
surveys shall be performed in situ, with the minimum interference with the
production regularity, under the supervision of the Classification Authority
Surveyor and the witness of the Company Representative.

CONTRACTOR shall carry out all the survey activities prescribed by the
Classification Authority, including but not limited to:

 

  —   survey during installation, start up and commissioning, to ascertain that
the vessel comply with the stated requirements,

 

  —   periodical surveys, including annual and five years surveys, consisting on
the check, at different levels of detail, of all the critical items to ascertain
their integrity and perfect functionality,

 

  —   special survey, to be performed anywhere an anomaly or a damage occur, to
prove that the integrity and safety of the installation is again ensured.

CONTRACTOR shall agree the surveys schedule, modes and extent with the
Classification Authority; survey execution shall be noticed in advance to the
Company for witness.

 

2.7 Personnel

CONTRACTOR represents and warrants that CONTRACTOR’s personnel shall be adequate
to properly operate and maintain the FPSO and that all such personnel will be
fully fit suitably skilled and experienced to properly perform the tasks
assigned to them in a timely and efficient manner.

If the minimum operating crew requirements are not met COMPANY shall notify
CONTRACTOR to remedy the default, in accordance with Section II - “CONDITIONS of
CONTRACT”.

All CONTRACTOR’S key personnel, shall be fluent, able to speak, read and write
competently the English language.

COMPANY shall have the right at any time to object to and to require CONTRACTOR
in writing to remove forthwith at its own cost and expense any member of
CONTRACTOR’S personnel who, in the opinion of COMPANY, is incompetent or
negligent in the performance of his duties or guilty of misconduct or otherwise
considered by COMPANY to be unsuitable. Any person so removed shall promptly be
replaced by CONTRACTOR at its own cost and expense with a suitably skilled and
competent substitute.

 

2.8 COMPANY’s Accommodation and Facilities on Board the FPSO

CONTRACTOR shall accommodate on board the vessel the permanent COMPANY’s
complement plus a minimum of four visitors. Permanent complement shall be
accommodated into single bed cabins, whereas single/double beds cabins shall be
arranged for visitors.

 

  2.8.1   Accommodation Facilities

CONTRACTOR shall provide cabin accommodations for 8 (double bed) + 4 (single
bed) COMPANY personnel during Hookup and Commissioning and 5 + 6 during
operations. All accommodation areas shall be air conditioned and heated.
COMPANY’s accommodation’s shall comprise the following:

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       83  of 101         

 

 

  —   COMPANY Representative: One (1) single bed cabin with integral day room,
shower and toilet facilities. Cabin to be equipped with radio, colour
television/DVD player with regular supply of movies and fridge.

 

  —   DPR/Custom Representative: three (3) single bed to be equipped with radio,
colour television/DVD player with regular supply of movies

 

  —   Four (4) double bed cabins with integral shower/toilet.

Every cabin shall have all necessary bunks, mattresses, pillows, bed linen and
towels and be equipped with a locker, wardrobe, desk and chair. The cabins shall
be cleaned every day and the linen and towels changed as a minimum every other
day.

CONTRACTOR shall also provide appropriately situated changing rooms with
adequate lockable lockers for the storage of working clothes. Toilet and washing
facilities shall be available inside the cabin or adjacent.

 

  2.8.2   Meals

CONTRACTOR shall provide, prepare, cook and serve, up to four meals per day to
COMPANY’s personnel, at designated and agreed meal times. All foodstuffs and
consumables provided shall be of first class quality and freshness and shall be
free from any contamination.

CONTRACTOR shall provide tea, coffee, soft drinks, cakes, biscuits etc., on a 24
hour basis.

 

  2.8.3   Laundry

CONTRACTOR shall provide a laundry service for the COMPANY’s personnel within a
24 hour turn-around.

 

  2.8.4   Office Facilities

CONTRACTOR shall provide offices for 8 COMPANY personnel during Hookup and
Commissioning and offices for 5 during operations (1x1; 2x2 + 1 meeting room for
8) and be equipped with the appropriate desks, chairs, filing cabinets, internal
telephone, etc.

The offices shall be fully equipped with good quality office furniture e.g.:
desks, chairs, tables, filing cabinets etc., as required by COMPANY.

The offices shall be connected to the vessel’s internal telephone system and be
able to communicate with the bridge and all remote work stations. The offices
shall be equipped with one personal computer, IBM compatible with relevant
peripherals including printer and software. The PC shall be capable of Internet
connection.

CONTRACTOR shall make available one A1 size drawing board and the use of a
photocopier capable of producing good quality A3 and A4 copies, together with a
supply of consumables.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       84  of 101         

 

    2.8.5     Communications

CONTRACTOR shall provide access to Satellite and HF/MF/VHF Marine Radio
Telephone, and Facsimile (A4 page size), VHF Marine Radio facilities and
qualified operator on a 24 hour basis for use by COMPANY personnel. These
facilities may be provided from the vessel’s standard radio equipment.

CONTRACTOR shall provide the following fully equipped and commissioned radio
facilities in COMPANY’s office, on the FPSO:

 

  —   Multi-channel VHF Marine Band Radio.

 

  —   Secure satellite telephone and facsimile link through Vessel satellite
system. System should be controlled by CONTRACTOR.

 

  —   Four complete portable VHF Marine Band multi-channel radios, Motorola type
or equivalent, provided with sufficient batteries and battery chargers to
maintain four portable radios in constant use.

COMPANY shall be allowed 24 hour access to the on board facilities for the
transmittal and receipt of telexes.

 

3.0 QUALITY ASSURANCE

FSPO Operation Quality Management Plan: OMF-BGF-QMP-QA-PL-0001.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       85  of 101         

 

4.0 INTERFACES AND RESPONSIBILITIES

 

4.1 General

The purpose of this subsection is to give the CONTRACTOR an overview of the
envisaged interfaces of the WORK to allow the full consideration of all impacts
direct and indirect, on the CONTRACTOR’S scope of work.

Interfaces shall, unless otherwise directed by the COMPANY, be similar to those
specified for the original Oyo Field Development Project. The work of other
contractors will be coordinated by the COMPANY to achieve an integrated design
and minimize the effect of interfaces.

CONTRACTOR shall clearly identify all the interfaces between the WORK and the
work of other contractors and shall co-operate with COMPANY, other contractors,
government department and other related third parties to achieve continuity of
all systems forming part of the Oyo Field.

The CONTRACTOR shall develop and put into operation a management interface
procedure to co-ordinate those activities within its complete control and those
activities which interface and/or impinge upon the WORK.

CONTRACTOR shall be responsible for all interfaces with other parties’ work and
his responsibilities will include, but not be limited to, the following:

 

  —   Give notice, provide attendance and execute any work in connection with
the other parties.

 

  —   Release all drawings and technical documentation which are critical for
interfaces with other contractor’s work.

 

  —   To the maximum extent possible, to give other contractors unhindered
access and working space and organise and progress his own operations to suit
and harmonise with the scope of their work.

 

  —   To give information to COMPANY of any impacts that other contractor’s
activities may have on CONTRACTOR’s Scope of Work, programmes etc.

 

  —   To give information to COMPANY of any impacts that the work may have on
requirements for government permits, authorisations and review and comments.

For reference only, a list of envisaged interfaces is reported below.

 

4.2 Matrix of Interfaces

The following matrix illustrates the responsibility limits of the CONTRACTORS
for Oyo Expansion Project.

The matrix allocates the responsibilities of different CONTRACTORS only for
those items that are identified as interface activities or components. The
responsibilities assigned to each contractor in the area of its competence are
identified in the relevant SCOPE OF WORK documents.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       86  of 101         

 

The matrix contains the following information elements:

a) Interface Item

Description of the system interface or activity.

b) CONTRACTOR Responsibility

The responsibilities and deliverables for contractors and COMPANY are detailed
for each Interface Item. It is emphasized that the listed responsibilities and
deliverables are minimum requirements and that the generated deliverable must be
presented to all of the interfacing contractors in a timely and efficient manner
and properly documented.

The contractors are identified as follows:

 

  DRILLING:    Drilling and completion of wells, installation of PGBs and trees,
subsea tie-ins.   FPSO:    Provision and operation of Oyo FPSO FLEXIBLE: Design
and manufacture of flexible system   SUBSEA:    EPC of, trees, umbilicals and
subsea control system.   INSTALLATION:    Installation of FLEXIBLE and SUBSEA
Scope

The following interface items have been identified:

 

Item   

Category

  

Sub-category

1    GENERAL    Field Architecture, Flow assurance and Operation Strategy,
Installation Hazid/Hazop, Operation Hazid/Hazop, Risk Assessment, Operating
Philosophies and Procedures 2    RISER    Tieback to Oyo FPSO 3    UMBILICAL   
Installation of Umbilicals and Flying Leads 4    FLOWLINE    Subsea Tie-ins 5   
ROV    ROV Tooling 6    WORKOVER SYSTEM AND TREE INSTALLATION    7    DHPTT    8
   SUBSEA CONTROL SYSTEM    9    COMMISSIONING   

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       87  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

1) GENERAL

1.1) Field Architecture

  

Design MODU mooring patterns and mooring overall layout.

Cooperate with and provide information to FLOWLINE, FPSO, SUBSEA, and
INSTALLATION Contractors.

  

Cooperate with and provide information to DRILLING, FLOWLINE, INSTALLATION and
SUBSEA contractors.

Determine minimum exclusion zones around FPSO and safe approach paths required
for export tanker berthing, considering FPSO rotation.

Design FPSO mooring pattern and mooring overall layout.

  

Co-operate with and provide information to DRILLING, FPSO, FLOWLINE and SUBSEA
Contractors.

Design flowline-riser and umbilical detailed routing.

Provide umbilicals routing data to SUBSEA for detailed length definition.

Determine the final lengths of the static sections only of the umbilicals (from
TDP of the Main umbilical to the SDU and wells).

  

Design flexible configuration

Cooperate with and provide information to DRILLING, FPSO, INSTALLATION and
SUBSEA Contractors.

  

Design umbilical configuration (dynamic section)

Cooperate with and provide information to DRILLING, FPSO and FLOWLINE
Contractors.

Determine the final configuration of the main umbilical riser.

Determine the final length of main umbilical dynamic section (from the FPSO
riser porch hang-off point to the TDP)

  

Determine general field architecture.

Provide geophysical and geotechnical data.

Coordinate DRILLING, FPSO, FLOWLINE, SUBSEA, and INSTALLATION Contractors for
design flowline and umbilical routings.

1) GENERAL

1.2) Flow Assurance and Operation Strategy

     

Provide input to FLOWLINES for the flo assurance analysis (slug catcher,
separator pressures, etc.)

 

Incorporate into the topsides design and start-up procedures and operating
manuals the requirements from:

 

- flow assurance

 

- wax management

     

Incorporate into the design the requirements from:

 

- flow assurance

 

- wax management

 

- hydrate management

 

- operation strategy

 

- chemical injection

  

Incorporate into the design the requirements from:

 

- flow assurance

 

- wax management

 

- hydrate management

 

- operation strategy

 

- chemical injection

  

Provide input to FLOWLINE for flow assurance analysis

 

Review flow assurance analysis

 

Define:

 

- hydrate management

 

- wax management

 

- operation strategy (including pigging)

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       88  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

     

- hydrate management

 

- operation strategy

 

- chemical injection

           

- chemical injection

 

Provide input to FLOWLINE for the flow-assurance analysis (slug catcher,
separator pressures, etc.)

 

Incorporate into the topsides design and start-up procedures and operating
manuals the requirements from:

 

- flow assurance

 

- wax management

 

- hydrate management

 

- operation strategy

 

- chemical injection

1) GENERAL

1.3) Installation

HAZID/HAZOP

  

Perform HAZID / HAZOP activities for drilling/installation activities.

Cooperate with FLOWLINE to HAZID/HAZOP activities.

Incorporate the results of the installation HAZID / HAZOP.

  

Participate in HAZID HAZOP for FLOWLINE, SUBSEA, and mooring installation
activities.

Incorporate the results of the installation HAZID HAZOP.

   Incorporate the results of the installation HAZID /HAZOP.    Perform HAZID /
HAZOP activities for FLOWLINE installation activities.   

Cooperate with FLOWLINE & UMBILICAL and DRILLING to HAZID / HAZOP activities.

Incorporate the results of the installation HAZID / HAZOP.

   Participate and review HAZID / HAZOP activities.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       89  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

1) GENERAL

1.4) Operation HAZID / HAZOP

  

Cooperate with FPSO to perform HAZID / HAZOP.

Incorporate results in design.

  

Perform Operation HAZID /HAZOP.

Incorporate results into design.

     

Cooperate with FPSO to perform HAZID/ HAZOP.

Incorporate results in design.

  

Cooperate with FPSO to perform HAZID/ HAZOP.

Incorporate results in design.

   Participate and review HAZID/ HAZOP carried out by FPSO.

1) GENERAL

1.5) Risk Assessment

  

Participate in Risk Assessments activities.

Incorporate the results of all risk assessments.

  

Participate in Risk Assessments activities.

Incorporate the results of all risk assessments.

  

Participate in Risk Assessments activities.

Incorporate the results of all risk assessments.

  

Participate in Risk Assessments activities.

Incorporate the results of all risk assessments.

  

Participate in Risk Assessments activities.

Incorporate the results of all risk assessments.

   Perform Risk Assessments activities.

1) GENERAL

1.6) Operating Philosophies and Procedures

      Develop global operating and maintenance procedures including start-up and
shutdown and restart.      

Provide input to FPSO Contractor for the update of global operating and
maintenance procedures including start-up and shutdown and restart.

 

Review operating and maintenance procedures and manuals, including start-up and
shutdown, and restart for SUBSEA, FLOWLINE and topsides systems.

Incorporate into design.

  

Provide input to FPSO Contractor for the development of global operating and
maintenance procedures including start-up and shutdown and restart

 

Review operating and maintenance procedures and manuals, including start-up and
shutdown, and restart for SUBSEA, FLOWLINE and topsides systems.

Incorporate into design.

  

Define operating philosophy.

 

Review operating and maintenance procedures and manuals, including start-up and
shutdown, for SUBSEA, FLOWLINE and topsides systems.

 

Review and Update current global operating and maintenance procedures and
manuals, including start-up and shutdown, restart for SUBSEA, FLOWLINE and FPSO
systems.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       90  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

2) RISER

2.1) Tie-back to FPSO

     

Provide, install and connect temporary equipment c/w winches, rigging and
installation aides on FPSO.

Engineer, procure, construct, install and hook-up tie-back equipment as per
Table B.

Account for loads and load margin in FPSO hull/mooring design.

Provide FPSO motion data to FLOWLINE.

Provide space for temporary equipment provided by FLOWLINE. Coordinate with
FLOWLINE installation of temporary equipment.

Remove installation aides and temporary equipment and reinstate / repair
affected areas.

Review installation procedure and requirements issued by FLOWLINE and verify the
design of existing support structures.

  

Engineer, procure, construct, install and hook-up tie-back equipment as per
Table B.

Provide data to FPSO for design of riser receptacles and review FPSO design

Develop installation and precommissioning procedure.

Perform riser installation and hang-off.

Test system from top of riser through flowline connector to PGB or temporary
sled (optional).

Perform pre-commissioning of the flowline system with the assistance of FPSO

  

Calculate and document operating and installation hang-off loads and provide to
FPSO.

Provide data to FPSO for design of riser receptacles and review FPSO design

Design, fabricate, and install any test blinds as required for testing of risers
and flowlines.

Provide pulling heads for risers.

     

Prepare the installation and commissioning plan.

Review the installation and commissioning procedure.

Supervise commissioning of the flowline system.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       91  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

3) UMBILICAL

3.1) Installation of Umbilicals and Flying Leads

  

Perform subsea umbilical tie-ins of wells, as per Table D (optional).

Develop relevant installation and testing procedures (optional)

  

Engineer, procure, construct, install and hook-up equipment as per Tables A and
D.

Account for loads and load margin in FPSO hull/mooring design.

Provide FPSO motion data to SUBSEA.

Review installation procedure and requirements issued by FLOWLINE, SUBSEA, and
INSTALLATION.

Provide space for temporary equipment provided by FLOWLINE and/or INSTALLATION.

Coordinate installation of temporary equipment with FLOWLINE and/or
INSTALLATION.

Verify actual design against the interference results from FLOWLINE

Identify locations for TUTU and provide bulk-heads to connect TUTU with the
umbilical pig tails

  

Engineer, procure, construct, install and hook-up equipment as per Tables A and
D.

Provide installation engineering support to SUBSEA for umbilical and flying
leads design.

Incorporate the installation requirements and develop the installation and
subsea tie-in procedures.

Review load out procedures developed by SUBSEA.

Assist, witness load out testing and receive the umbilical system

Perform umbilical transportation from manufacturing yard to the offshore site.

Install and test all umbilical sections and SDU.*

Install, connect and test all flying leads.

Perform post-installation tests with the assistance of SUBSEA.

Perform precommissioning of the umbilical system with the assistance of SUBSEA

   Perform interference analysis with risers and moorings. Provide results to
SUBSEA and FPSO.   

Perform detailed design of dynamic umbilical, included hang-off configuration.

Incorporate into design the interference results from FLOWLINE

Develop the installation requirements and provide them to FLOWLINE

Develop the load out requirements and provide them to FLOWLINE

Develop the installation requirements for flying leads and provide them to
FLOWLINE and DRILLING.

Calculate and document operating and installation hang-off loads and provide
them to FPSO.

Perform the load-out of umbilical onto FLOWLINE installation vessel.

Perform loadout testing and handover the umbilical system to FLOWLINE

Provide assistance and temporary equipment during installation works, hang-off,
testing and commissioning.

Develop the pre-commissioning procedures.

Provide to FPSO information about the pig-tail lengths.

  

Coordinate the activities of SUBSEA personnel during installation, test and
commissioning phases.

Review load out procedures developed by SUBSEA.

Review the pre-commissioning procedures.

Supervise the installation pre-commissioning activities.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       92  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

4) FLOWLINE

4.1) Subsea Tie-ins

        

Engineer, procure, construct, install and hook-up tie-in equipment as per Table
C.

Develop tie-in and testing procedures with assistance of SUBSEA.

Engineer and procure all equipment, rigging, installation aids and temporary
sleds (optional).

Tie-in all gooseneck (if any) connections to all xtree (or PGB if any) and
testing with FPSO support.

  

Provide information to SUBSEA on loads transferred to connector and xtree (or
PGB if any) by the flowline

Coordinate gooseneck (if any) design with SUBSEA and incorporate tie-in
requirements.

  

Engineer, procure, construct, install and hook-up tie-in equipment as per Table
C.

Coordinate connector design with FLOWLINE and provide with tie-in requirements
to FLOWLINE.

Supply connectors to FLOWLINE for integration into each flowline terminations or
gooseneck (if any).

Provide tools for actuating the mechanical connectors and supply to FLOWLINE and
DRILLING.

Provide assistance to FLOWLINE during tie-in operations.

Provide to FLOWLINE all technical information, calculations or analyses relevant
to xtree (or PGB if any) hub position.

Assembly connector onto each gooseneck (if any).

  

Supervise tie-in operations.

Provide assistance to FLOWLINE during testing.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       93  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

5) ROV

5.1) ROV Tooling

  

Provide ROV features for interface with ROV tooling.

Equip the ROV spread with the tooling provided by COMPANY.

     

Provide ROV features for interface with ROV tooling.

Equip the ROV spread with the tooling provided by COMPANY.

      Incorporate COMPANY owned ROV tools features for subsea equipment ROV
interface design.   

Provide information and requirements of the existing COMPANY owned ROV Tooling
to SUBSEA

Provide ROV tooling to FLOWLINE and DRILLING.

6) WORKOVER SYSTEM AND TREE INSTALLATION   

Provide information and requirements about the MODU interfaces with Workover
system.

Provide MODU and marine riser motion data to SUBSEA.

Design and carry out required modification to MODU layout and handling system to
install the workover system.

Design and carry out interface modification to install the Workover Equipment.

Provide assistance to SUBSEA during installation, operation and removal of the
Workover system.

           

Incorporate information and interface requirements from DRILLING in Tree and PGB
(if any), and workover system design

Develop system installation and operation procedures

Install Workover system components on the MODU, operate it and remove it.

   Lead installation and test of tree system.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       94  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

7) DHPTT    Provide assistance to COMPANY/SUBSEA for DHPTT installation.      
     

Engineer, procure, construct, install and hook-up DHPTT equipment as per table
E.

Incorporate into design information provided by COMPANY

  

Engineer, procure, install and hook-up DHPTT equipment as per table E.

Provide information to SUBSEA.

8) SUBSEA CONTROL SYSTEM         

Install, hook-up and pre-commission topsides equipment provided by SUBSEA
(excluding wiring and tubing hook-up to the SCS side).

Engineer, procure, construct and install all hook-up materials (i.e. cabling,
tubing, junction boxes, trays, etc).

Incorporate into design all interfaces with subsea equipment.

Develop overall cause and effect diagrams with SUBSEA support.

Incorporate into design all requirements for SCS equipment.

Provide to SUBSEA the list of hardwired i/o and serial links with SCS.

Provide suitable space, support for SUBSEA topsides equipment.

Include the SUBSEA topside equipment requirements into the F&G and fire fighting
systems design.

     

Provide support to FPSO for the development of cause and effect diagrams.

Provide to FPSO requirements for equipment located in the Control Rooms and
Instrument / Electrical buildings.

Provide to FPSO requirements for SCS equipment. including remote emergency
shutdown system.

Incorporate into design all interfaces with FPSO control system.

Include into design the FPSO requirement on ESD system.

Provide to FPSO the list of hardwired i/o and serial links to FPSO DCS/ESD
systems.

Perform final wiring and tubing hook-up to SCS topsides equipment.

Include into design requirements from FPSO hazardous area classification.

Provide to FPSO handling, installation and maintenance manuals.

Provide technical support to FPSO during installation and hook-up

   Provide overall control philosophy to FPSO and SUBSEA.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       95  of 101         

 

INTERFACE

ITEM

  

RESPONSIBILITY

(including but not limited to)

  

DRILLING

  

FPSO

  

INSTALLATION

  

FLOWLINE

  

SUBSEA

  

COMPANY

9) COMMISSIONING    Provide assistance to COMPANY for commissioning of SUBSEA
equipment.   

Provide priority access to work areas for FLOWLINE personnel and equipment, as
required for FLOWLINE to perform the required connections to the FPSO.

Provide other support assistance (e.g. cranes, rigging) to FLOWLINE, as required

Hook-up and commission all components procured and/or fabricated by FPSO.

Provide assistance to FLOWLINE and COMPANY to commission components
interconnecting with the FPSO.

Develop start-up procedures.

Cooperate with COMPANY to start-up the field.

  

Hook-up and pre-commission the flowline system.

Provide assistance to COMPANY to commission the subsea system (if required).

Provide assistance to COMPANY for the start-up of the field (if required).

     

Provide assistance to COMPANY for commission of wells and SUBSEA equipment (on
reimbursable basis).

Provide assistance to COMPANY for the start-up of the field (on a reimbursable
basis).

  

Lead commissioning of the overall subsea production system.

Commission wells.

Develop wells start-up procedures.

Lead the start-up of the field.

10) FPSO

10.1) Vessel Mooring

      Provide mooring lines and anchor system.    Install mooring lines and
anchor system.         

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       96  of 101         

 

4.3 Responsibility Tables

The following tables summarise the responsibilities of the contractors for all
critical interface areas.

 

C    Issued for Internal Review   GBB             28 Jan 14       B    Issued
for Internal Review   GBB             27 Jan 14       A    Issued for Internal
Review   GBB             23 Jan 14           Rev        REASON FOR ISSUE  
      Prepared               VERIFIED               APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       97  of 101         

 

Table A: Subsea Control Umbilical – FPSO Battery Limits

 

LOGO [g724993g19r97.jpg]  

No.

  

Item

        E               P               C               I              H/C     
  1   

TOPSIDES CABLING (POWER AND COMMUNICATIONS)

 

  V

 

  V

 

  V

 

  V

 

  V

 

  2   

TOPSIDES PIPING (INSTRUMENTS)

 

  V

 

  V

 

  V

 

  V

 

  V

 

  3    TUTU   S   S   S   V   V  

 

4

  

 

UMBILICAL

 

 

S

 

 

S

 

 

S

 

 

IC

 

 

V

 

 

5

  

 

UMBILICAL HANG-OFF ASSEMBLY

 

 

 

S

 

 

 

S

 

 

 

S

 

 

 

IC

 

 

 

—

 

  6    HANG-OFF BEAM   V   V   V   V   —  

 

7

  

 

HANG-OFF STRUCTURAL SUPPORT

 

     

 

V

 

     

8

 

  

BEND STIFFENER

 

  S

 

  S

 

  S

 

  IC

 

  —

 

  9    BUOYANCY MODULES       S           S           S           IC      
     —       

 

Legend:

              

V

S

F

D

Co

IC

  

FPSO Vessel Contractor  

Subsea Contractor

Flowline Contractor

Drilling Contractor

Company

Installation Contractor

  E


P

C

I

H/C

  Engineering


Procurement

Construction/Fabrication

Installation

Hook-up & Commissioning

 

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       98  of 101         

 

Table B: Flexible Risers – FPSO Battery Limits

 

LOGO [g724993g98y17.jpg]   

No.

  

ITEM

 

      E      

 

      P      

 

      C      

 

      I      

 

     H/C     

   1    TOPSIDES PIPING   V   V   V   V   V   

 

2

  

 

TOPSIDE TIE-IN SPOOL

 

 

V

 

 

V

 

 

V

 

 

IC

 

 

V

  

 

3

  

 

RISER END FITTING

 

 

F

 

 

F

 

 

F

 

 

IC

 

 

—

  

 

4

  

 

HANG OFF ASSEMBLY

 

 

F

 

 

F

 

 

F

 

 

IC

 

 

—

  

 

5

  

 

HANG OFF STRUCTURAL SUPPORT

 

 

V

 

 

V

 

 

V

 

 

V

 

 

—

  

 

6

  

 

BEND STIFFENER

 

 

F

 

 

F

 

 

F

 

 

IC

 

 

—

  

 

7

  

 

HANG-OFF BEAM

 

 

V

 

 

V

 

 

V

 

 

V

 

 

—

  

 

8

  

 

FLEXIBLE RISER

 

 

F

 

 

F

 

 

F

 

 

IC

 

 

V

  

 

Legend:

               

V

S

F

D

Co

IC

  

FPSO Vessel Contractor  

Subsea Contractor

Flowline Contractor

Drilling Contractor

Company

Installation Contractor

 

E

P

C

I

H/C

 

Engineering

Procurement

Construction/Fabrication

Installation

Hook-up & Commissioning

 

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       99  of 101         

 

Table C: Flexible Flowlines – Xtree or PGB (if any) Battery Limits –

 

LOGO [g724993g93s59.jpg]

 

No.   

ITEM

         E                P                C                I         
      H/C       1    ELECTRICAL FLYING LEAD    S    S    S    IC    V 2   
HYDRAULIC FLYING LEAD    S    S    S    IC    V 3    UMBILICAL IUTA    S    S   
S    IC    V 4    TEMPORARY SLED    S    S    S    IC    — 5    SUBSEA XMT    S
   S    S    D    D 6    VCM W/GOOSENECK&FLANGE    S    S    S    IC    — 7   
FLEXIBLE SUBSEA END FITTING    F    F    F    IC    — 8    FLEXIBLE BENDING
RESTRICTORS    F    F    F    IC    — 9    FLEXIBLE ANODES    F    F    F    IC
   — 10    UMBILICAL BENDING RESTRICTORS    S    S    S    IC    — Legend:      
            V


S

F

D

Co

IC

  

FPSO Vessel Contractor

Subsea Contractor

Flowline Contractor

Drilling Contractor

Company

Installation Contractor

   E


P

C

I

H

   Engineering


Procurement

Construction/Fabrication

Installation

Hook-up & Commissioning

 

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       100  of 101         

 

Table D: DHPTT – Tree Battery Limits

 

LOGO [g724993g23a81.jpg]    No.   

ITEM

        E               P               C               I               H      
  

1

 

  

DHPTT

 

 

Co

 

 

Co

 

 

Co

 

 

Co

 

 

Co

 

  

2

 

  

DHPTT CABLE AND CLAMPS

 

 

Co

 

 

Co

 

 

Co

 

 

Co

 

 

Co

 

  

3

 

  

GLAND

 

 

S

 

 

S

 

 

S

 

 

S

 

 

S

 

  

4

 

  

CABLE INSIDE THE TUBING HANGER

 

 

Co

 

 

S

 

 

S

 

 

S

 

 

S

 

   5   

PENETRATOR - DRILLING TO PROVIDE
ROV FOR FINAL HUC

 

 

S

 

 

S

 

 

S

 

 

S

 

 

D

 

  

6

 

  

JUMPER(HARNESS)

 

 

S

 

 

S

 

 

S

 

 

S

 

 

S

 

  

7

 

  

POD

 

 

S

 

 

S

 

 

S

 

 

S

 

 

S

 

   8    INTERFACE CARD   Co   Co   Co   S   Co   

 

9

  

 

TUBING PUP JOINT AND
CROSSOVER REQUIRED WILL BE
PROVIDED BY COMPANY. A-K TH

PIN 5- 1⁄2” VAM TOP 23 LB-FT X

(TBD PIN)

 

 

 

Co

 

 

 

Co

 

 

 

D

 

 

 

D

 

 

 

D

 

   10    TUBING HANGER   S   S   S   D   D   

 

Legend:

                V


S

F

D

Co

  

FPSO Vessel Contractor

Subsea Contractor

Flowline Contractor

Drilling Contractor

Company

  E


P

C

I

H

  Engineering


Procurement

Construction/Fabrication

Installation

Hook-up & Commissioning

 

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent



--------------------------------------------------------------------------------

LOGO [g724993g00z99.jpg]    Date       Doc. N°.   Page    28 Jan 2014  
            OYO2-FPSO-SOW-0001                       101  of 101         

 

5.0 HEALTH, SAFETY AND ENVIRONMENT (HSE)

(Note: This Section to be deleted provided there is an approved HSE plan
covering the Operations phase. Need Reference.)

APPENDIX 1 – FPSO Action Tracking Register

 

A    Issued for Internal Review   GBB             23 Jan 14           Rev       
REASON FOR ISSUE         Prepared               VERIFIED        
      APPROVED         Date

This document is property of Allied Energy. It shall neither be shown to Third
Parties nor used for purposes other than those for which it has been sent